Exhibit 10.16

EXECUTION VERSION

 

--------------------------------------------------------------------------------

FIRST AMENDED AND RESTATED

LIMITED LIABILITY COMPANY

OPERATING AGREEMENT

OF

TRIMARAN POLLO PARTNERS, L.L.C.

DATED AS OF NOVEMBER 18, 2005

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I    DEFINED TERMS   

Section 1.01

  

Certain Definitions

   2

Section 1.02

  

Other Interpretive Provisions

   9 ARTICLE II    ORGANIZATION   

Section 2.01

  

Formation of the Company

   10

Section 2.02

  

Office of the Company

   10

Section 2.03

  

Registered Office and Registered Agent

   10

Section 2.04

  

Purposes of the Company; Investments

   11

Section 2.05

  

Terms of the Company

   11 ARTICLE III    MANAGEMENT OF THE COMPANY; CAC BOARD   

Section 3.01

  

Management Generally

   11

Section 3.02

  

Managing Member

   11

Section 3.03

  

Officers

   11

Section 3.04

  

CAC Board

   12

Section 3.05

  

Meetings of Members

   14 ARTICLE IV   

CAPITAL CONTRIBUTIONS, MEMBERSHIP UNITS

AND CAPITAL ACCOUNTS

  

Section 4.01

  

Capital Contributions

   15

Section 4.02

  

Additional Capital Contributions

   15

Section 4.03

  

Additional Members

   16

Section 4.04

  

Capital Accounts

   16

Section 4.05

  

Return of Capital

   17

Section 4.06

  

No Interest on Capital Contribution

   17 ARTICLE V    DISTRIBUTIONS   

Section 5.01

  

Distributions

   17

 

i



--------------------------------------------------------------------------------

Section 5.02

  

Limitations on Distribution

   18

Section 5.03

  

Offset

   18 ARTICLE VI    ALLOCATIONS   

Section 6.01

  

Allocation of Profits and Losses

   19 ARTICLE VII    PREEMPTIVE RIGHTS   

Section 7.01

  

Additional Issuances of Membership Units and Debt Securities

   21

Section 7.02

  

Additional CAC Securities

   22

Section 7.03

  

Qualifications to Preemptive Rights

   23 ARTICLE VIII    TRANSFERS   

Section 8.01

  

Transfer Restrictions

   24

Section 8.02

  

Right of First Offer

   25

Section 8.03

  

Tag-Along Rights

   26

Section 8.04

  

Drag-Along Rights

   27

Section 8.05

  

Transfers to Affiliates

   29

Section 8.06

  

Rights and Obligations of Transferees

   30

Section 8.07

  

Registration Rights

   30 ARTICLE IX   

COMPANY EXPENSES, BOOKS AND RECORDS,

TAX MATTERS

  

Section 9.01

  

Fees and Expenses

   32

Section 9.02

  

Fiscal Year and Method of Accounting

   32

Section 9.03

  

Records and Information

   32

Section 9.04

  

Financial Statements and Reports

   32

Section 9.05

  

U.S. Tax Classification

   33

Section 9.06

  

Tax Matters Member

   33 ARTICLE X    LIABILITY, INDEMNIFICATION AND CONTRIBUTION   

Section 10.01

  

Liability of Members

   34

Section 10.02

  

Indemnification

   34

Section 10.03

  

Exclusivity

   34

 

ii



--------------------------------------------------------------------------------

Section 10.04

  

Fiduciary Duty

   34 ARTICLE XI    DISSOLUTION, LIQUIDATION AND TERMINATION   

Section 11.01

  

Dissolution

   35

Section 11.02

  

Cancellation of Certificate

   35

Section 11.03

  

Liquidation

   36

Section 11.04

  

Accounting on Liquidation

   36

Section 11.05

  

Return of Members’ Capital Contribution

   36

Section 11 06

  

Termination

   36 ARTICLE XII    REPRESENTATIONS AND WARRANTIES   

Section 12.01

  

Member Representations

   36

Section 12.02

  

Company Representation

   39 ARTICLE XIII    MISCELLANEOUS PROVISIONS   

Section 13.01

  

Notices

   40

Section 13.02

  

Entire Agreement

   40

Section 13.03

  

Confidentiality

   40

Section 13.04

  

Amendments

   40

Section 13.05

  

Governing Law; Jurisdiction

   41

Section 13.06

  

Severability

   41

Section 13.07

  

Further Assurances

   41

Section 13.08

  

Binding Effect

   41

Section 13.09

  

Waivers

   41

Section 13.10

  

Conflicts of Interest

   41

Section 13.11

  

Third Parties

   42

Section 13.12

  

Counterparts

   42

 

iii



--------------------------------------------------------------------------------

FIRST AMENDED AND RESTATED

LIMITED LIABILITY COMPANY

OPERATING AGREEMENT

OF

TRIMARAN POLLO PARTNERS, L.L.C.

This First Amended and Restated Limited Liability Company Operating Agreement
(the “Agreement”) of Trimaran Pollo Partners, L.L.C. (the “Company”) is made,
entered into and effective as of November 18, 2005 by and among the parties
whose names and addresses are set forth on Schedule A hereto as members, and
such other parties that are admitted as members in accordance with the terms
hereof (each a “Member,” and collectively, the “Members”).

WITNESSETH:

WHEREAS, an authorized person has caused to be formed, and the parties hereto
desire to continue, the Company as a limited liability company under the
Delaware Limited Liability Company Act, as amended (the “Act”), pursuant to this
Agreement;

WHEREAS, the parties desire to enter into this limited liability company
operating agreement to formalize their understandings with respect to (i) the
manner in which the Company will be organized and operated and (ii) their
respective ownership interests and related rights and restrictions; and

NOW, THEREFORE, in consideration of the foregoing and of the mutual promises of
the parties hereto, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINED TERMS

Section 1.01 Certain Definitions. As used in this Agreement, the following terms
have the following meanings:

“Act” has the meaning set forth in the recitals.

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly Controls, is Controlled by, or is under common Control with, such
Person.

“Agreement” has the meaning set forth in the preamble.

“American Securities” means ASP EPL L.L.C. and any successor thereto.

“Beneficial Ownership” has the meaning set forth in Rule 13d-3 of the Securities
Exchange Act of 1934, as amended.

“Book Value” means, with respect to any Company asset, the asset’s adjusted
basis for federal income tax purposes, except that the Book Values of all
Company assets shall be adjusted to equal their respective fair market values
(as determined by the Managing Member in its good faith judgment), in accordance
with the rules set forth in Section 1.704-l(b)(2)(iv)(f) of the Treasury
Regulations.

“Breaching Drag-Along Member” has the meaning set forth in Section 8.04(e).

“Business Day” means any day other than a Saturday, Sunday or a day on which
commercial banks located in New York, New York are required or authorized by law
to be closed.

“CAC” means Chicken Acquisition Corp., a Delaware corporation and any successor
thereto.

“CAC Board” has the meaning set forth in Section 3.04(a).

“Capital Account” has the meaning set forth in Section 4.04(a).

 

2



--------------------------------------------------------------------------------

“Capital Contribution” means, with respect to any Member, the total amount of
cash or the value of other property contributed to the Company by such Member
pursuant to this Agreement; provided that the Managing Member shall determine in
its reasonable discretion the value of any property other than cash contributed
by any Member. It is understood that with respect to securities contributed to
the Company by American Securities pursuant to the Exchange and Contribution
Agreement, dated as of November 18, 2005, such securities shall be valued
consistently with the value set forth therein.

“Certificate of Formation” has the meaning set forth in the recitals.

“Closing Date” means the date hereof.

“Code” means the U.S. Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder. Any reference to a section of the Code shall
include a reference to any successor provision thereto.

“Company” has the meaning set forth in the preamble.

“Continental Member” means the Continental Casualty Company.

“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
the ownership of voting securities, by contract or otherwise, and “Controlled”
has a correlative meaning.

“Covered Person” means a current or former Member or Director, an Affiliate of a
current or former Member or Director, any officer, director, shareholder,
partner, member, employee, representative or agent of a current or former Member
or Director or any of their respective Affiliates, or any current or former
officer, employee or agent of the Company or any of its Affiliates.

“De Minimis Interest Amount” means, with respect to any Investor Member,
twenty-five percent (25%) of the aggregate number of Membership Units issued to
such Investor Member as of the Closing Date.

“Demand Notice” has the meaning set forth in Section 8.07(c).

“Drag-Along Member” has the meaning set forth in Section 8.04(b).

 

3



--------------------------------------------------------------------------------

“Drag-Along Notice” has the meaning set forth in Section 8.04(b).

“Drag-Along Transfer” has the meaning set forth in Section 8.04(a).

“Election Notice” has the meaning set forth in Section 7.02(c).

“Election Period” has the meaning set forth in Section 7.02(c).

“Equity Syndication” means any Transfer or Transfers by the Trimaran Vehicles of
a number of Membership Units which the Trimaran Vehicles received in respect of
their initial Capital Contribution, up to $60.0 million in the aggregate, made
within six (6) months of the date hereof.

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended, and the regulations promulgated thereunder. Any reference to a section
of ERISA shall include a reference to any successor provision thereto.

“Escrow Agent” has the meaning set forth in Section 8.04(f).

“Existing Agreement” has the meaning set forth in the recitals.

“Formation Date” means October 19, 2005.

“GAAP” means U.S. generally accepted accounting principles in effect from time
to time.

“Indemnified Person” has the meaning set forth in Section 10.01(a).

“Initial Holding Period” has the meaning set forth in Section 8.01 (a).

“Investment Company Act” means the U.S. Investment Company Act of 1940, as
amended from time to time.

 

4



--------------------------------------------------------------------------------

“Investor Member” means the Persons set forth on Schedule C. “Investor Members”
shall exclude Trimaran Vehicles and their Affiliates that are Members hereunder.

“IPO” means an initial registered offering of any equity securities of CAC or a
Subsidiary thereof to the public under the Securities Act.

“Management and Monitoring Agreement” means the agreement entered into between
Trimaran Fund Management, L.L.C. (and/or its respective Affiliates) and CAC,
pursuant to which CAC agrees to pay certain transaction and monitoring fees to
Trimaran Fund Management, L.L.C. (or its respective designee).

“Managing Member” has the meaning set forth in Section 3.02.

“Marketable Securities” means securities that are (i) traded on a national
securities exchange in the United States, (ii) reported through an automated
inter-dealer quotation system in the United States or (iii) otherwise actively
traded over-the-counter in the United States, and, in each ease, are not subject
to restrictions on transfer as a result of applicable contract provisions, the
provisions of the Securities Act (or regulations thereunder other than the
volume and method-of-sale restrictions applicable to affiliates of an issuer
pursuant to Rule 144 promulgated thereunder or any successor thereto), or other
applicable law.

“Material Subsidiary” means each of the entities set forth on Schedule D and any
other Subsidiary of the Company following the date hereof with revenues or
assets that are in excess of one million dollars ($1,000,000) or are otherwise
material to the business of the Company and its Subsidiaries, taken as a whole.

“Member” has the meaning set forth in the preamble.

“Membership Units” means membership interests in the Company.

“Net Income and Net Loss” means, for each fiscal year or other period, the
taxable income or loss of the Company, or particular items thereof, determined
in accordance with the accounting method used by the Company for federal income
tax purposes with the following adjustments: (a) any income of the Company that
is exempt from federal income taxation and not otherwise taken into account in
computing Net Income and Net Loss shall be added to such taxable income or loss;
(b) if the Book Value of any asset differs from its adjusted tax basis for
federal income tax purposes, any gain or loss resulting from a disposition of
such

 

5



--------------------------------------------------------------------------------

asset shall be calculated with reference to such Book Value; (c) upon an
adjustment to the Book Value of any asset pursuant to the definition of Book
Value, the amount of the adjustment shall be included as gain or loss in
computing such taxable income or loss; (d) if the Book Value of any asset
differs from its adjusted tax basis for federal income tax purposes, the amount
of depreciation, amortization or cost recovery deductions with respect to such
asset for purposes of determining Net Income and Net Loss shall be an amount
that bears the same ratio to such Book Value as the federal income tax
depreciation, amortization or other cost recovery deductions bears to such
adjusted tax basis (provided that if the federal income tax depreciation,
amortization or other cost recovery deduction is zero, the Managing Member may
use any reasonable method for purposes of determining depreciation, amortization
or other cost recovery deductions in calculating Net Income and Net Loss); and
(e) any expenditures of the Company not deductible in computing taxable income
or loss, not properly capitalizable and not otherwise taken into account in
computing Net Income and Net Loss pursuant to this definition, shall be treated
as deductible items.

“Newly Issued Securities” has the meaning set forth in Section 7.02(a).

“Necessary Action” means, with respect to a specified result, all actions (to
the extent such actions are, at the time taken, within the power of the Person
taking such actions and are permitted by law) necessary to cause such result,
including (i) voting or providing a written consent or proxy with respect to the
voting securities of CAC, (ii) causing the adoption of stockholders’ resolutions
and amendments to the certificate of incorporation and by-laws of CAC,
(iii) causing members of the CAC Board (to the extent such members were
nominated or designated by the Person obligated to undertake the Necessary
Action, and subject to any fiduciary duties that such members may have as
directors of CAC) to act in a certain manner or causing them to be removed in
the event they do not act in such a manner, (iv) executing agreements and
instruments, and (v) making, or causing to be made, with governmental,
administrative or regulatory authorities, all filings, registrations or similar
actions that are required to achieve such result; provided that none of the
actions set forth in this definition shall limit the ability of the Company to
sell or otherwise dispose of securities in accordance with the terms of this
Agreement.

“Non-Trimaran Director” has the meaning set forth in Section 3.04(a).

“Offer Notice” has the meaning set forth in Section 8.02(a)(i).

“Person” means any individual, partnership, corporation, limited liability
company, unincorporated organization, trust or joint venture, or a governmental
agency or political subdivision thereof.

“Plan” has the meaning set forth in Section 12.01(p).

 

6



--------------------------------------------------------------------------------

“Preemptive Rights Notice” has the meaning set forth in Section 7.02(c).

“Pro Rata Portion” means:

(a) for purposes of Section 7.01, a number of equity securities (including but
not limited to Membership Units) or amount of debt securities, as applicable,
equal to the product of (i) the number of equity securities or amount of debt
securities, as applicable, the Company proposes to issue on the relevant
issuance date and (ii) a fraction, the numerator of which is the number of
Membership Units held by the relevant Member immediately prior to such date and
the denominator of which is the aggregate number of Membership Units held by all
Members immediately prior to such date; provided that if, at the time of any
proposed debt issuance, the Company has outstanding debt securities, the
numerator will be the amount of debt securities held by the relevant Member
immediately prior to such issuance date and the denominator will be the
aggregate amount of debt securities held by all Members immediately prior to
such date;

(b) for purposes of Section 7.02 in respect of Newly Issued Securities, a number
of Newly Issued Securities equal to the product of (i) the number of Newly
Issued Securities that the Company is permitted to purchase on any date upon
exercise of its preemptive rights in accordance with the Stockholders Agreement
and (ii) a fraction, the numerator of which is the number of Membership Units
held by the relevant Member immediately prior to such date and the denominator
of which is the aggregate number of the Membership Units held by all Members
immediately prior to such date;

(c) for purposes of Section 7.02 in respect of Other Securities, a number of
Other Securities equal to the product of (i) the aggregate number of such
securities that the Company is permitted to purchase pursuant to Section 7.03 on
the relevant issuance date and (ii) a fraction, the numerator of which is the
number of Membership Units held by the relevant Member immediately prior to such
date and the denominator of which is the aggregate number of Membership Units
held by all Members immediately prior to such date;

(d) for purposes of Section 8.03, a number of Membership Units equal to the
product of (i) the number of Membership Units held by the Tagging Member and
(ii) a fraction, the numerator of which is the number of Membership Units
proposed to be Transferred by the Transferring Members in connection with the
Tag-Along Transfer and the denominator of which is the aggregate number of
Membership Units held by such Transferring Members immediately prior to such
Tag-Along Transfer;

(e) for purposes of Section 8.04, a number of Membership Units equal to the
product of (i) the number of Membership Units held by the relevant Drag-Along
Member and (ii) a fraction, the numerator of which is the number of Membership
Units proposed to be

 

7



--------------------------------------------------------------------------------

Transferred by the Selling Members to the Drag-Along Buyer and the denominator
of which is the aggregate number of Membership Units of the Selling Members.

“Purchase Agreement” means the Stock Purchase Agreement, dated September 27,
2005, among Chicken Acquisition Corp., EPL Holdings, Inc., EPL Intermediate,
Inc., El Pollo Loco, Inc. and American Securities Capital Partners, L.P.

“Qualified Purchaser” has the meaning set forth in Section 12.01(f).

“Securities Act” means the U.S. Securities Act of 1933, as amended from time to
time.

“Selling Members” has the meaning set forth in Section 8.04(a).

“Stockholders Agreement” means the agreement entered into among the Company, CAC
and certain other parties thereto as of the Closing Date setting forth, among
other things, certain drag-along, registration and preemptive rights granted to
the Company in respect of the equity securities of CAC, a draft of which is
attached as Exhibit A hereto.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture or other legal entity of which such Person (either alone or
through or together with any other Subsidiary) (a) owns, directly or indirectly,
fifty percent (50%) or more of the stock, partnership interests or other equity
interests which are generally entitled to vote for the election of the board of
directors or other governing body of such corporation, partnership, joint
venture of other legal entity; or (b) possesses, directly or indirectly, control
over the direction of management or policies of such corporation, partnership,
joint venture or other legal entity (whether through ownership of voting
securities, by agreement or otherwise).

“Tag-Along Notice” has the meaning set forth in Section 8.03(b).

“Tag-Along Transfer” has the meaning set forth in Section 8.03(a).

“Tagging Member” has the meaning set forth in Section 8.03(a).

“Termination Date” has the meaning set forth in Section 11.06(a).

 

8



--------------------------------------------------------------------------------

“Threshold Interest Amount” means, with respect to any Investor Member, fifty
percent (50%) of the aggregate number of Membership Units issued to such
Investor Member as of the Closing Date.

“Transfer” means, with respect to any Membership Units, a transfer, sale,
exchange, assignment, pledge, hypothecation or other encumbrance or disposition,
including the grant of an option or other right, whether directly or indirectly,
whether voluntarily, involuntarily or by operation of law, of such Membership
Units, and “Transferred” and “Transferee” each have a correlative meaning. For
purposes of this definition, the term “Transfer” shall exclude the transfer,
sale, exchange, assignment, pledge, hypothecation or other encumbrance or
disposition, including the grant of an option or other right, whether directly
or indirectly, whether voluntarily, involuntarily or by operation of law, of the
interest held by any limited partner or member in a Member, other than such
limited partners or members that are Affiliates of the Managing Member or an
Investor Member.

“Transferring Member” has the meaning set forth in Section 8.03(a).

“Treasury Regulations” shall mean the income tax regulations promulgated under
the Code, as amended from time to time (including any successor regulations).

“Trimaran” means Trimaran Capital, L.L.C., a Delaware limited liability company,
and any successor thereto.

“Trimaran Director” has the meaning set forth in Section 3.04(a).

“Trimaran Principal” shall mean any of Jay R. Bloom, Andrew R. Heyer or Dean C.
Kehler.

“Trimaran Vehicle” means any of Trimaran Fund II, L.L.C., Trimaran Parallel Fund
II, L.P., Trimaran Capital, L.L.C., CIBC Employee Private Equity Fund (Trimaran)
Partners and CIBC Capital Corporation and any of their respective Affiliates
that are Members hereunder. The Trimaran Vehicles shall be considered a single
Member for purposes of this Agreement, except as expressly provided.

“Voting Securities” means securities entitled to vote in any election of the
board of directors (or other similar governing body) of any Person, measured by
voting power rather than number of securities.

Section 1.02 Other Interpretive Provisions. (a) The meanings of defined teens
are equally applicable to the singular and plural forms thereof.

 

9



--------------------------------------------------------------------------------

(b) The words “hereof”, “herein”, “hereunder” and similar words refer to this
Agreement as a whole and not to any particular provision of this Agreement; and
any subsection, Section, Exhibit, Schedule and Annex references are to this
Agreement unless otherwise specified.

(c) The term “including” is not limiting and means “including without
limitation.”

(d) The captions and headings of this Agreement are for convenience of reference
only and shall not affect the interpretation of this Agreement.

(e) Whenever the context requires, any pronouns used herein shall include the
corresponding masculine, feminine or neuter forms.

ARTICLE II

ORGANIZATION

Section 2.01 Formation of the Company. The Members hereby:

(a) approve and ratify the filing of the Certificate of Formation with the
Secretary of State of the State of Delaware on the Formation Date by Mary Keogh
and all actions taken by or on behalf of the Company on or prior to the
execution of this Agreement (which have been solely organizational in nature);
and

(b) confirm and agree to their status as Members of the Company as set forth
herein.

Section 2.02 Office of the Company. The Company shall have its principal office
at 622 Third Avenue, 35th Floor, New York, New York 10017, and may establish
such other offices or places of business for the Company as the Managing Member
may in its sole discretion deem appropriate.

Section 2.03 Registered Office and Registered Agent. The Company shall have its
registered office in the State of Delaware at Corporation Trust Center, 1209
Orange Street, Wilmington, County of New Castle, Delaware 19801. The name of the
Company’s registered agent at such address is The Corporation Trust Company.

 

10



--------------------------------------------------------------------------------

Section 2.04 Purposes of the Company; Investments. The purposes of the Company
shall be to, directly or indirectly, (a) invest in, hold and dispose of
(i) (A) the securities of CAC and/or (B) any securities acquired by the Company
in respect of, or in exchange for, such securities in connection with a
transaction in which all the stockholders of CAC are given an opportunity to
participate on a pro rata basis and/or (ii) the securities of any other Persons
involved in the restaurant or restaurant services businesses that constitute an
addition or extension of the El Pollo Loco, Inc. business; (b) receive
dividends, interest or other passive income and gains in connection therewith;
and (c) take any action that is necessary, advisable or appropriate in
connection therewith.

Section 2.05 Term of the Company. The existence of the Company commenced as of
the date that the Certificate of Formation was filed with the Secretary of State
of the State of Delaware and shall continue until dissolution thereof in
accordance with the provisions of this Agreement.

ARTICLE III

MANAGEMENT OF THE COMPANY; CAC BOARD

Section 3.01 Management Generally. Except as expressly set forth herein or under
the Act, the full and exclusive right, power and authority to manage the Company
is vested in, and reserved to, the Managing Member. The business and affairs of
the Company shall be conducted, and its capital, assets and funds shall be
managed, dealt with and disposed of exclusively by the Managing Member and,
except as expressly set forth herein or under the Act, all decisions to be made
by or on behalf of the Company shall be made solely by the Managing Member;
provided that the Managing Member agrees to act reasonably and in good faith in
taking such actions or making such decisions.

Section 3.02 Managing Member. Trimaran Fund II, L.L.C. shall be the managing
Member of the Company (the “Managing Member”). In the event that the Managing
Member is unable to serve as Managing Member, or having commenced to serve,
withdraws, such withdrawing Managing Member shall, at the sole option of the
Managing Member select a replacement (which replacement may be an Affiliate of
the Managing Member).

Section 3.03 Officers. (a) The Managing Member may, from time to time, designate
one or more persons to be officers of the Company. No officer need be a resident
of the State of Delaware. Any officers so designated shall have such authority
and perform such duties as the Managing Member may, from time to time, delegate
to them. The Managing Member may assign titles to particular officers. Unless
the Managing Member decides otherwise, if the title is one commonly used for
officers of a business corporation formed under the General Corporation Law of
the State of Delaware, the assignment of such title shall constitute the
delegation to such officer of the authority and duties that are normally
associated with that office, subject to any restrictions on such authority
imposed by the Managing Member. Any number of

 

11



--------------------------------------------------------------------------------

offices may be held by the same person. Without regard to the general delegation
to the officers as set forth above, each officer who holds the title of
“President”, “Senior Vice President” or “Vice President”, acting alone, shall
have the authority to make, enter into and perform all contracts, agreements,
reports and undertakings of the Company that have been authorized by the
Managing Member. In each case, the execution and delivery of such contracts,
agreements or other documents, or the taking of any actions in connection
therewith, shall be conclusive evidence of the Company’s approval thereof, and
no further approval by the Company shall be required.

(b) Each officer shall hold office until his or her successor shall be duly
designated and qualified or until his or her death or until he or she shall
resign or shall have been removed in the manner hereinafter provided.

(c) Any officer may resign as such at any time. Such resignation shall be made
in writing and shall take effect at the time specified therein, or if no time be
specified, at the time of its receipt by the Managing Member. The acceptance of
a resignation shall not be necessary to make it effective, unless expressly so
provided in the resignation.

(d) Any officer may be removed as such, either with or without cause, by the
Managing Member at any time. Any vacancy occurring in any office of the Company
may be filled by the Managing Member.

(e) The following persons are hereby appointed officers of the Company:

Steven A. Flyer — President

Dean C. Kehler — Vice President

Andrew R. Heyer — Vice President

Jay R. Bloom — Vice President and Secretary

David L. Benyaminy — Assistant Secretary

Section 3.04 CAC Board. (a) The board of directors of CAC (the “CAC Board”)
shall initially consist of a total of seven (7) directors. Except as provided by
Section 3.04(c) below, the Managing Member may cause the Company to change the
total number of directors comprising the CAC Board, to designate or change the
class and voting power of such directors, to appoint any additional directors to
the CAC Board and to fill any vacancies on the CAC Board. The Company shall take
all Necessary Action to cause any decision of the Managing Member pursuant to
the preceding sentence to be effectuated as the Managing Member deems
appropriate.

 

12



--------------------------------------------------------------------------------

(b) All directors on the CAC Board shall be designated by the Trimaran Vehicles,
except as provided in Section 3.04(c) below. All Persons designated to the CAC
Board by the Trimaran Vehicles shall be “Trimaran Directors” and all others
(including those designated pursuant to Sections 3.04(c) and 3.04(e) below)
shall be “Non-Trimaran Directors.” Subject to Section 3.04(c), the Non-Trimaran
Directors shall initially include one designee of American Securities. All
Persons to be elected as Trimaran Directors shall be designated by the Trimaran
Vehicles, in a manner specified by the Managing Member. The Company and the
Managing Member shall take all Necessary Action to cause the election of any
Persons properly designated as Trimaran Directors or Non-Trimaran Directors.

(c) For so long as an Investor Member (together with its Affiliates) holds at
least fifteen (15)% of the aggregate number of Membership Units outstanding,
such Investor Member shall have the right, but not the obligation, to designate
one (1) Person to be elected as a Non-Trimaran Director, and the Company shall
take all Necessary Action to cause the election of such Person as a Non-Trimaran
Director; provided, however, American Securities shall have the right, but not
the obligation, to elect (or have elected by the Members) one Person to the CAC
Board (which Person shall initially be Glenn Kaufman) until such time as
American Securities no longer holds Membership Units; provided further, however,
that upon consummation of an IPO, such right shall remain until such time as
American Securities holds less than its Threshold Interest Amount.

(d) Notwithstanding anything to the contrary herein, any Non-Trimaran Director
shall be reasonably acceptable to the Managing Member (it being understood that
Glenn Kaufman, David L. Horing and Michael G. Fisch are reasonably acceptable to
the Managing

Member). The Company and the Managing Member shall take all Necessary Action to
cause the election of any Non-Trimaran Director pursuant to the foregoing.

(e) The Company shall take all Necessary Action to cause the election of the
chief executive officer of EPL Holdings, Inc. as a Non-Trimaran Director.

(f) Persons serving on the CAC Board or the boards of other Subsidiaries of the
Company shall be reimbursed for reasonable, documented travel expenses incurred
in connection with attendance at applicable board meetings.

(g) The board of directors of each Material Subsidiary shall (i) consist of the
same proportion of Trimaran Directors and Non-Trimaran Directors as that of the
CAC Board and (ii) be elected and appointed in the same manner as the CAC Board,
with each Investor Member that has the right to designate a member of the CAC
Board having the right to designate a member of the board of directors of each
Material Subsidiary. The Managing Member shall amend Schedule D to reflect any
additional Material Subsidiaries. The Company shall use its reasonable best
efforts to provide that directors and officers liability insurance maintained by
CAC, and indemnification rights applicable to CAC directors, shall be similarly
maintained or

 

13



--------------------------------------------------------------------------------

provided, as applicable, to Members serving in their capacities as directors of
Material Subsidiaries.

(h) The Continental Member shall have observer rights with respect to CAC Board
meetings.

Section 3.05 Meetings of Members. Meetings of Members may be called by the
Managing Member from time to time. Notice of any meeting shall be given to all
Members not less than three nor more than 20 Business Days prior to the date of
such meeting and shall state the location, date and hour of the meeting.
Meetings shall be held at the location (within and without the State of
Delaware) at the date and hour set forth in the notice of the meeting. No notice
of any meeting of Members need be given to any Member who submits a signed
waiver of notice, whether before or after the meeting. Neither the business to
be transacted at, nor the purpose of, any regular or special meeting of the
Members need be specified in a written waiver of notice. The attendance of any
Member at a meeting of Members shall constitute a waiver of notice of such
meeting, except when the Member attends a meeting for the express purpose of
objecting, at the beginning of the meeting, to the transaction of any business
on the ground that the meeting is not lawfully called or convened.

Section 3.06 Member Transactions. Transactions between the Company, on the one
hand, and any Member (or an Affiliate thereof) shall be on terms no less
favorable to the Company than terms that could be obtained on an arms length
basis from an unrelated third party; provided that transactions that are not
arms length shall be subject to approval by holders of a majority of the
aggregate Membership Units held by Members that are disinterested with respect
to the applicable transaction (it being agreed that any Member that is a limited
partner of an interested party shall be deemed disinterested for this purpose
unless such member has a direct pecuniary interest in the applicable
transaction); provided further however that if no Members are disinterested, no
such separate approval shall be required. Notwithstanding the foregoing or
anything to the contrary set forth in this Agreement, an increase or series of
increases in the annual monitoring fee payable to an Affiliate of Trimaran under
the Management and Monitoring Agreement not to exceed $500,000 in the aggregate
(i.e., to provide for an annual aggregate monitoring fee of up to $1,000,000),
as determined in the discretion of Trimaran in good faith, shall not be subject
to any disinterested Member approval hereunder or otherwise so long as such
increase is intended to reasonably compensate Affiliates of Trimaran for
incremental monitoring responsibilities or activities to be performed by
Affiliates of Trimaran under such agreement relative to the responsibilities or
activities performed by them as of the date hereof. For the avoidance of doubt,
the foregoing provision shall not apply to transactions expressly contemplated
by this Agreement (including but not limited to transactions covered under
Articles IV, VII and VIII).

Section 3.07 Other. The Managing Member agrees that it will not take any action
which would discriminate against any Investor Member (including as a result of
holding a minority interest in the Company) in general or relative to the
interests of the Managing Member,

 

14



--------------------------------------------------------------------------------

other than with respect to those rights that the Managing Member has in its
capacity as a managing member under this Agreement as in effect as of the date
hereof.

ARTICLE IV

CAPITAL CONTRIBUTIONS, MEMBERSHIP UNITS

AND CAPITAL ACCOUNTS

Section 4.01 Capital Contributions. (a) Upon the execution of this Agreement,
(i) each Member shall make a Capital Contribution to the Company in the amount
set forth opposite such Member’s name on Schedule B and, in consideration
thereof, the Company shall issue such Member the number of Membership Units set
forth opposite such Member’s name on Schedule B; (ii) the Trimaran Vehicles
shall contribute to the Company all of the shares of common stock of CAC held by
Trimaran, pursuant to a contribution agreement in a form reasonably acceptable
to the Managing Member; and (iii) American Securities shall contribute to the
Company all of the shares of common stock of CAC held by American Securities,
pursuant to the Exchange and Contribution Agreement, dated as of November 18,
2005.

(b) With respect to cash amounts received by the Company pursuant to subsection
(a) above, any of the Officers of the Company shall be authorized to authorize
the contribution of all or a portion of such funds promptly to CAC and/or any
other Subsidiary thereof. Notwithstanding anything to the contrary, no further
approval of the Board of Directors of CAC shall be required with respect to the
foregoing.

Section 4.02 Additional Capital Contributions. (a) Except as provided in
Section 4.01, or in connection with the exercise of the rights set forth in
Section 7.01 and 7.02(d), no Member shall be obligated to make Capital
Contributions to the Company without the consent of such Member, nor shall any
Member be entitled to make any Capital Contribution other than as set forth in
Section 4.01 or pursuant to Article VII; provided that this sentence shall not
limit the obligations of Members to make payments pursuant to Section 8.01(e).
The Managing Member shall amend Schedule B to reflect the making of any
additional Capital Contributions and the issuance of any additional Membership
Units.

(b) The Company shall issue one or more additional classes of membership
interests in the Company in connection with additional Capital Contributions to
the Company. In connection with any such additional issuance, the Managing
Member shall determine the terms and conditions applicable to such new
membership interests and shall amend this Agreement (including Article V hereof)
to reflect the issuance of such new membership interests. Notwithstanding the
foregoing, (i) no issuance of additional membership interests pursuant to the
terms of this Section 4.02(b) shall adversely affect the economic rights
attached to Membership Units issued on the Closing Date and (ii) if any
amendment made pursuant to the terms of this Section 4.02(b) would have an
adverse economic effect on a Member (other than as a result of such Member
electing not to exercise any rights granted to such Member pursuant to the terms
of

 

15



--------------------------------------------------------------------------------

this Agreement), such amendment shall require the prior written consent of such
Member. Issuances of membership interests in respect of additional Capital
Contributions shall be on an arms length basis.

Section 4.03 Additional Members. Subject to the provisions of Section 7.01, the
Managing Member may admit one or more additional Members to the Company on such
terms as the Managing Member may determine. An additional Member shall
(a) execute a counterpart to this Agreement and (b) make a Capital Contribution
to the Company in an amount determined by the Managing Member. The Managing
Member shall amend Schedule B to reflect the admission of any additional
Members.

Section 4.04 Capital Accounts. (a) The Company shall maintain separate capital
accounts (a “Capital Account”) for each Member in accordance with the following
provisions:

(i) Each Member’s Capital Account shall be increased by the amount of such
Member’s Capital Contributions, any Net Income (and items thereof) allocated to
such Member pursuant to Section 6.01, and the amount of any Company liabilities
assumed by such Member.

(ii) Each Member’s Capital Account shall be decreased by the amount of cash and
the gross fair market value (as determined by the Managing Member in its good
faith judgment) of any other Company property distributed to such Member (net of
any liabilities the Member is considered to assume or take such property subject
to), any Net Loss (and items thereof) allocated to such Member pursuant to
Section 6.01 and the amount of any liabilities of such Member assumed by the
Company.

(iii) In the event all or any portion of a Member’s Membership Units are
Transferred in accordance with the terms of this Agreement, the Transferee shall
succeed to the Capital Account of such Member to the extent such Capital Account
relates to the Transferred Membership Units.

(b) The foregoing provisions and the other provisions of this Agreement relating
to the maintenance of Capital Accounts are intended to comply with Treasury
Regulations issued under Section 704(b) of the Code and shall be interpreted and
applied in a manner consistent with such Treasury Regulations. The Managing
Member shall be authorized to make appropriate amendments to the allocations of
items pursuant to this Section 4.04 if necessary in order to comply with
Section 704 of the Code or applicable Treasury Regulations thereunder, provided
that no such change shall reduce the amount distributable to any Member pursuant
to this Agreement.

 

16



--------------------------------------------------------------------------------

Section 4.05 Return of Capital. Except upon the dissolution of the Company or as
otherwise provided herein, no Member shall have the right to withdraw from the
Company or to demand or to receive the return of all or any part of its Capital
Account or its Capital Contributions.

Section 4.06 No Interest on Capital Contribution. No Member shall be paid
interest on any of its Capital Contributions or on its Capital Accounts.

ARTICLE V

DISTRIBUTIONS

Section 5.01 Distributions. (a) Except as otherwise set forth herein and subject
to the second sentence hereof, distributions to the Members shall be made at
such times and in such amounts as the Managing Member shall determine in its
sole discretion; provided that, subject to Section 8.07, any such distributions
shall be made pro rata in accordance with the Members’ respective Membership
Units. Subject to the maintenance by the Company of appropriate reserves (as
determined by the Managing Member in its reasonable judgment), the Company shall
distribute all cash it receives in respect of its ownership interest in CAC and,
to the extent practicable, shall make such distributions to Members in
sufficient time for Members (or their direct or indirect owners) to pay any
taxes with respect to their proportionate indirect ownership interests in CAC.

(b) Distributions may be made in cash or property, as determined by the Managing
Member in its reasonable judgment; provided that any such distributions to the
Members shall consist of the same relative composition of cash and/or property
to each Member, except as otherwise expressly permitted herein.

(c) In the event the Managing Member distributes non-Marketable Securities to
any Member pursuant to the terms of this Agreement, other than (i) Newly Issued
Securities or (ii) any securities distributed in connection with a dissolution
of the Company (other than a dissolution pursuant to Section 11.01(a)(i)), such
Member shall enter into a stockholders agreement with the Managing Member (or
its designee) in respect of such non-Marketable Securities (i) containing
substantially the same terms and conditions as set forth in Articles VII, VIII,
and XIII, and Sections 9.04 and 3.04 hereof, and (ii) providing that the right
to vote such non-Marketable Securities shall remain with the Company or, if the
Company has been dissolved, shall lie with the Managing Member. Any such
agreement shall terminate upon the earlier of (i) the time that the Managing
Member (or its Affiliates) no longer Controls, directly or indirectly, CAC, and
(ii) the sixth anniversary of an IPO.

(d) In the event that following an IPO (i) (a) American Securities holds less
than its Threshold Interest Amount and (b) the Managing Member elects to remove
the

 

17



--------------------------------------------------------------------------------

representative of American Securities from the CAC Board and each Subsidiary
Board (in accordance with the rights set forth in Section 3.04(c)) or
(ii) American Securities holds less than its De Minimis Interest Amount and the
market value of the CAC common stock beneficially owned by American Securities
through its membership interests in the Company constitutes less than five
percent (5%) of the aggregate market value of the public float of CAC common
stock, then (in either case (i) or (ii)) American Securities shall be entitled
to receive a pro rata distribution of the shares of CAC common stock held by the
Company in proportion to its ownership of membership interests in the Company
(as determined by the Managing Member in good faith) for subsequent resale in
compliance with applicable securities laws. In the event that American
Securities receives any distribution of shares pursuant to the foregoing,
American Securities agrees that it shall comply with any customary requests by
underwriters with respect to lockup or similar arrangements with securityholders
to the extent officers and directors and/or major stockholders are similarly
bound. Any distribution to American Securities pursuant to this Section 5.01(d)
foregoing shall be in termination of its entire interest in the Company.

(e) If (i) an IPO has occurred and (ii) on the Windup Distribution Date the
market value of the CAC common stock beneficially owned by American Securities
through its membership interests in the Company constitutes less than five
percent (5%) of the aggregate market value of the public float of CAC common
stock, then American Securities shall be entitled, on or following the Windup
Distribution Date, to receive a pro rata distribution of the shares of CAC
common stock held by the Company in proportion to its ownership of membership
interests in the Company (as determined by the Managing Member in good faith)
for either (i) subsequent distribution to American Securities’ limited partners
or members, as applicable or (ii) sale by American Securities and a subsequent
distribution of the proceeds of such sale to its limited partners or members.
For purposes of the foregoing, “Windup Distribution Date” shall mean four years
following the date of this Agreement. In the event that American Securities
receives any distribution of shares pursuant to the foregoing, American
Securities agrees that it shall, and shall cause its limited partners or
members, as applicable, to comply with any customary requests by underwriters
with respect to lockup or similar arrangements with securityholders to the
extent officers and directors and/or major stockholders are similarly bound. Any
distribution to American Securities pursuant to this Section 5.01(e) shall be in
termination of its entire interest in the Company.

Section 5.02 Limitations on Distribution. Notwithstanding any provision to the
contrary contained in this Agreement, the Company shall not make a distribution
to any Member on account of its Membership Units if such distribution would
violate Section 18-607 of the Act or other applicable law.

Section 5.03 Offset. Whenever the Company is to pay any sum to any Member, any
amounts such Member owes the Company or any of its Controlled Affiliates
pursuant to this Agreement, as determined by the Managing Member in its
reasonable judgment, may be deducted from such sum before payment, to the extent
permitted by applicable law.

 

18



--------------------------------------------------------------------------------

ARTICLE VI

ALLOCATIONS

Section 6.01 Allocation of Profits and Losses. (a) Except as otherwise set forth
in this Section 6.01, for Capital Account purposes, Net Income (and items
thereof) and Net Loss (and items thereof) for any fiscal period shall be
allocated among the Members pro rata in accordance with each Member’s respective
Membership Units.

(b) For federal, state and local income tax purposes, items of income, gain,
loss, deduction and expense shall be allocated to the Members in accordance with
the allocations of the corresponding amount of Net Income (and items thereof) or
amount of Net Loss (and items thereof) of which such items of income, gain,
loss, deduction or expense are components for Capital Account purposes under
this Section 6.01, except that items with respect to Company property for which
there is a difference between tax basis and the Book Value of such property
shall be allocated in accordance with Section 704(c) of the Code, the Treasury
Regulations thereunder, and Treasury Regulations Section 1.704-1(b)(4)(i). The
Company shall specially allocate long-term capital gains with respect to
Membership Units for which a Member’s holding period would entitle such
Membership Units to be taxable as long-term capital gains if such Member sold
such Membership Units.

(c) Notwithstanding any provision of this Section 6.01, no item of deduction,
loss or expense shall be allocated to a Member to the extent the allocation
would cause a negative balance in such Member’s Capital Accounts (after taking
into account the adjustments, allocations and distributions described in
Treasury Regulations Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6)) that exceeds
the sum of (i) the amount that such Member would be required to reimburse the
Company pursuant to this Agreement or under applicable law and (ii) the amount
that such Member is deemed obligated to reimburse pursuant to the penultimate
sentences of Treasury Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5). In
the event some but not all of the Members would have such excess Capital Account
deficits as a consequence of such allocation of loss, deduction or expense, the
limitation set forth in this Section 6.01(c) shall be applied on a
Member-by-Member basis so as to allocate the maximum permissible deduction, loss
or expense to each Member under Section 1.704-1(b)(2)(ii)(d) of the Treasury
Regulations. In the event any loss, deduction or expense shall be specially
allocated to a Member pursuant to the preceding sentence, an equal amount of
income or gain of the Company shall be specially allocated to such Member prior
to any allocation pursuant to Section 6.01(a).

(d) In the event any Member unexpectedly receives any adjustments, allocations,
or distributions described in Treasury Regulations Sections
1.704-1(b)(2)(ii)(d)(4), (5) and (6), items of Company income and gain shall be
specially allocated to such Member in an amount and manner sufficient to
eliminate as quickly as possible any deficit balance in its Capital Account in
excess of that permitted under Section 6.01(c) created by such adjustments,
allocations or distributions. Any special allocations of items of income or gain
pursuant to this Section 6.01(d) shall be taken into account in computing
subsequent allocations pursuant to this

 

19



--------------------------------------------------------------------------------

Section 6.01 so that the net amount of any items so allocated and all other
items allocated to each Member pursuant to this Section 6.01 shall, to the
extent possible, be equal to the net amount that would have been allocated to
each such Member pursuant to the provisions of this Section 6.01 if such
unexpected adjustments, allocations or distributions had not occurred.

(e) In the event the Company incurs any nonrecourse liabilities, income and gain
shall be allocated in accordance with the “minimum gain chargeback” provisions
of Section 1.704-1 (b)(4)(iv) and 1.704-2 of the Treasury Regulations.

(f) The Capital Accounts of the Members shall be adjusted in accordance with
Treasury Regulations Section 1.704-1(b)(2)(iv)(f) to reflect the fair market
value (as determined by the Managing Member in its good faith judgment) of
Company property whenever Membership Units are relinquished to the Company,
whenever an additional Member is admitted to the Company in accordance with
Section 4.03, upon any termination of the Company within the meaning of
Section 708 of the Code, and when the Company is liquidated pursuant to Article
XI, and shall be adjusted in accordance with Treasury Regulations
Section 1.704-1(b)(2)(iv)(e) in the case of a distribution of any property
(other than cash).

(g) All elections, decisions and other matters concerning the allocation of
income, gains, losses, deductions and expenses among the Members, and accounting
procedures, not specifically and expressly provided for by the terms of this
Agreement, shall be determined by the Managing Member in good faith. Such
determination made in good faith by the Managing Member shall, absent manifest
error, be final and conclusive as to all Members.

(h) In the event of a Transfer of a Member’s Membership Units pursuant to
Article VIII, at the request of the Member transferring such Membership Units or
its successor in interest that the Company make an election under Section 754 of
the Code, if such election would not materially adversely affect the interests
of the Members, the Managing Member may, in its reasonable judgment, cause the
Company to make such election (which election, unless properly revoked, will, in
accordance with Section 754 of the Code and the Treasury Regulations thereunder,
be binding with respect to all subsequent Transfers of Membership Units of the
Company and with respect to certain distributions of property by the Company).

Section 6.02 Withholding. Notwithstanding any other provision of this Agreement,
the Managing Member is authorized to take any action that it determines to be
necessary or appropriate to cause the Company to comply with any foreign or
United States federal, state or local tax withholding or deduction requirement
with respect to any allocation, payment or distribution by the Company to any
Member or other Person. All amounts so withheld or deducted with respect to any
Member shall be treated as distributions to such Member under the applicable
provisions of this Agreement. If any such withholding or deduction requirement
with respect to any Member exceeds the amount distributable to such Member under
the applicable provision of this Agreement, or if any such withholding or
deduction requirement was not satisfied with respect to any amount previously
allocated or

 

20



--------------------------------------------------------------------------------

distributed to such Member, such Member and any successor or assignee with
respect to such Member’s Membership Units hereby indemnifies and agrees to hold
harmless the Managing Member and the Company for such excess amount or such
withholding or deduction requirement, as the case may be.

ARTICLE VII

PREEMPTIVE RIGHTS

Section 7.01 Additional Issuances of Equity and Debt Securities of the Company.
(a) If, following the Closing Date, the Company proposes to issue additional
equity securities or debt securities (other than any issuances pursuant to, or
consequent upon, the exercise of the preemptive rights set forth in
Section 7.02), the Company shall provide written notice to each Member of such
anticipated issuance no later than twenty (20) Business Days prior to the
anticipated issuance date. Such notice shall set forth the material terms and
conditions of the issuance, including the proposed purchase price for the new
equity securities or debt securities, as applicable, and the anticipated
issuance date. Each Member shall have the right to purchase up to its Pro Rata
Portion of such new equity securities or debt securities at the price and on the
terms and conditions specified in the Company’s notice by delivering an
irrevocable written notice to the Company no later than five (5) Business Days
before the anticipated issuance date, setting forth the number of such new
equity securities or amount of new debt securities, as applicable, for which
such right is exercised. Such notice shall also include the maximum number of
new equity securities or amount of new debt securities, as applicable, the
Member would be willing to purchase in the event any other Member elects to
purchase less than its Pro Rata Portion of such equity securities or debt
securities. If any Member elects not to purchase its full Pro Rata Portion of
such new equity securities or debt securities, the Company shall allocate any
remaining amount among those Members (pro rata in accordance with the Membership
Units, or, in the case of a debt issuance that occurs when the Company already
has outstanding debt securities, the debt securities then held by each such
Member) who have indicated in their notice to the Company a desire to purchase
new equity securities or debt securities in excess of their respective Pro Rata
Portions.

(b) In the event Members do not purchase all such new equity or debt securities
in accordance with the procedures set forth in Section 7.01(a), the Company
shall have sixty (60) days after the expiration of the five (5) Business Day
period to sell to other Persons (including other Members) the remaining new
equity or debt securities at the price and on the terms and conditions specified
in the Company’s notice to the Members pursuant to Section 7.01(a). If the
Company fails to sell such equity or debt securities within sixty (60) days of
the notice provided pursuant to Section 7.01(a), the Company shall not
thereafter issue or sell any equity or debt securities without first offering
such equity or debt securities to the Members in the manner provided in
Section 7.01(a). The Managing Member shall amend Schedule B to reflect the
purchase by any Person of Membership Units in accordance with the terms of this
Section 7.01.

 

21



--------------------------------------------------------------------------------

Section 7.02 Additional CAC Securities. (a) The Members hereby acknowledge that
the Company has been granted preemptive rights over future issuances of certain
securities by CAC (the “Newly Issued Securities”) and securities of Subsidiaries
of CAC (“Other Securities”) in each case pursuant to Article VII of the
Stockholders Agreement and that such rights (and the rights described in this
Section 7.02) are subject to, qualified by, and exercisable solely in accordance
with, the terms of the Stockholders Agreement.

(b) At any time that the Company is permitted to exercise its preemptive rights
over Newly Issued Securities under the Stockholders Agreement, each Member shall
have the right to cause the Company to purchase up to such Member’s Pro Rata
Portion of such Newly Issued Securities in accordance with the procedures set
forth herein. At any time that the Company is permitted to exercise its
preemptive rights over Other Securities under the Stockholders Agreement, each
Member shall have the right to cause the Company to purchase up to such Member’s
Pro Rata Portion of such Other Securities in accordance with the procedures set
forth herein so long as a Trimaran Vehicle (or an Affiliate thereof) is
participating in such issuance (either directly or indirectly through a Capital
Contribution by a Trimaran Vehicle or an Affiliate to the Company).

(c) The Company shall provide written notice (the “Preemptive Rights Notice”) to
each Member of any proposed issuance of Newly Issued Securities or Other
Securities (as the case may be) over which the Company has preemptive rights
under the terms of the Stockholders Agreement promptly following the Company’s
receipt of notice of such issuance pursuant to the Stockholders Agreement. Such
Preemptive Rights Notice shall set forth the material terms and conditions of
the issuance, including the proposed purchase price of the Newly Issued
Securities or Other Securities (as the case may be), the proposed date of
issuance of the Newly Issued Securities or Other Securities (as the case may be)
and the Pro Rata Portion of Newly Issued Securities or Other Securities (as the
case may be) such Member may cause the Company to purchase in connection with
such issuance. Each Member shall have a period of ten (10) Business Days from
the date the Preemptive Rights Notice is delivered (the “Election Period”)
within which to cause the purchase of up to such Member’s Pro Rata Portion of
Newly Issued Securities or Other Securities (as the case may be), at the price
and upon the terms specified in the Preemptive Rights Notice, by delivering an
irrevocable written notice (the “Election Notice”) to the Company setting out
the number of Newly Issued Securities or Other Securities (as the case may be)
for which such right is exercised. Such Election Notice shall also include the
maximum number of additional Newly Issued Securities or Other Securities (as the
case may be) such Member would be willing to cause the Company to purchase in
the event any other Member elects to cause the purchase of less than its Pro
Rata Portion of Newly Issued Securities or Other Securities (as the case may
be). If any Member does not deliver an Election Notice within the Election
Period, such Member shall be deemed to have irrevocably waived any and all
rights under this Section 7.02 with respect to such Newly Issued Securities or
Other Securities (as the case may be) (but not with respect to future issuances
in accordance with this Section 7.02). In the event any Member elects not to
cause the purchase of its full Pro Rata Portion of Newly Issued Securities or
Other Securities (as the case may be), the Company shall allocate any remaining
amount among those Members (pro rata in accordance with the Membership Units
then held by each such Member) who have indicated in an Election Notice a

 

22



--------------------------------------------------------------------------------

desire to cause the purchase of additional Newly Issued Securities or Other
Securities (as the case may be) in excess of their respective Pro Rata Portions.

(d) Promptly following the end of the Election Period, the Company shall notify
each electing Member of the amount of Newly Issued Securities or Other
Securities (as the case may be) for which it has exercised its rights under this
Section 7.02, each such Member shall make a Capital Contribution to the Company
in an amount equal to the purchase price for such Newly Issued Securities or
Other Securities (as the case may be), and the Managing Member shall apply such
Capital Contributions to the purchase by the Company of such Newly Issued
Securities or Other Securities (as the case may be). The Managing Member, in its
reasonable discretion, shall determine whether the Newly Issued Securities or
Other Securities (as the case may be) shall be held by such Member or by the
Company and, if by the Company, the number and class of new membership interests
in the Company to be issued in respect of any Capital Contributions by such
Member for such Newly Issued Securities or Other Securities (as the case may be)
and the terms and conditions applicable to such membership interests. The
Managing Member shall amend Schedule B to reflect the purchase of any such
membership interests. Alternatively, in the event the Managing Member determines
that such Member shall hold such Newly Issued Securities or Other Securities (as
the case may be) directly rather than through its membership interest in the
Company, such Member hereby agrees that it shall, upon the Managing Member’s
request, (i) enter into a shareholders agreement with the Managing Member (or
its designee) in respect of such Newly Issued Securities or Other Securities (as
the case may be) containing substantially the same terms and conditions set
forth in Articles VII, VIII, and XIII hereof, and providing that the right to
vote such Newly Issued Securities or Other Securities (as the case may be) shall
remain with the Company, or, if the Company has been dissolved, shall lie with
the Managing Member, until such time as the Managing Member (or its Affiliates)
no longer Control, directly or indirectly, CAC, and (ii) become a party to the
Stockholders Agreement (or a similar agreement containing registration rights).

Section 7.03 Qualifications to Preemptive Rights. (a). [Intentionally Left
Blank]

(b) Each Member may assign its preemptive rights (in whole or in part) under the
terms of this Article VII to any of its Affiliates that is a Member. Any such
assignment shall be set forth in the Election Notice or the notice delivered by
such Member to the Managing Member under Section 7.01, as the case may be.

(c) In the event the Company holds Newly Issued Securities or Other Securities
(as the case may be) that a Member has caused the Company to purchase pursuant
to the provisions of Section 7.02 and in which no Trimaran Vehicle (or its
Affiliates) has an interest, the Managing Member shall not sell such Newly
Issued Securities or Other Securities (as the case may be) to any Person without
the consent of such Member, other than in connection with a related sale of
other Newly Issued Securities or Other Securities (as the case may be) to such
Person (or its Affiliates). For the avoidance of doubt, the provisions of this
Section 7.03(c) shall in no way affect the rights or obligations of any Member
pursuant to the provisions of Section 8.04 hereof.

 

23



--------------------------------------------------------------------------------

ARTICLE VIII

TRANSFERS

Section 8.01 Transfer Restrictions. (a) Until the earlier of (i) the date
following an IPO upon which at least 20% of the common stock of CAC or a
Subsidiary thereof has been sold pursuant to a public offering or under Rule 144
promulgated under the Securities Act; and (ii) the fifth (5th) anniversary of
the Closing Date (such earlier date, the “Initial Holding Period”), no Member,
other than any Trimaran Vehicle, may Transfer any Membership Units, other than
(i) to an Affiliate in accordance with the terms of Section 8.05; (ii) to a
Trimaran Vehicle or any Person controlled by or under control, or common
control, of any Trimaran Principal; or (iii) pursuant to, or consequent upon,
the exercise of the tag-along or drag-along rights set forth in Sections 8.03
and 8.04, respectively, without the prior written consent of the Managing Member
(which consent may not be unreasonably withheld by the Managing Member). After
the Initial Holding Period, a Member, other than any Trimaran Vehicle, may
Transfer any Membership Units only in accordance with, and subject to the
applicable provisions of, this Article VIII. For the avoidance of doubt,
Transfers by Trimaran Vehicles shall be subject to the applicable provisions of
Sections 8.01(c), (d) and (e), Section 8.03 and Section 8.04, as provided
therein.

(b) Notwithstanding the foregoing, in no event shall any Member, other than any
Trimaran Vehicle, be entitled to Transfer any Membership Units, whether during
or after the Initial Holding Period, to any Person that, in the good faith
reasonable judgment of the Managing Member, is an actual or potential competitor
of, or otherwise adverse to the interests of, CAC.

(c) No Member shall be entitled to Transfer any Membership Units or any other
rights under this Agreement (including to an Affiliate) at any time unless the
Managing Member is reasonably satisfied that such Transfer would not:

(i) violate the Securities Act or any state (or other jurisdiction) securities
or “Blue Sky” laws applicable to the Company or the Membership Units;

(ii) cause the Company to become subject to the registration requirements of the
Investment Company Act;

(iii) be a “prohibited transaction” under ERISA or the Code or cause all or any
portion of the assets of the Company to constitute “plan assets” under ERISA or
Section 4975 of the Code; and

(iv) cause the Company to become a “publicly-traded partnership”, as such term
is defined in Sections 469(k)(2) or 7704 of the Code.

 

24



--------------------------------------------------------------------------------

(d) Any purported Transfer of Membership Units other than in accordance with
this Agreement shall be null and void, and the Company shall refuse to recognize
any such Transfer for any purpose and shall not reflect in its records any
change in record ownership of Membership Units pursuant to any such Transfer.

(e) Any Member that proposes to Transfer Membership Units in accordance with the
terms and conditions hereof shall be responsible for any expenses incurred by
the Company in connection with such Transfer, other than pursuant to the
exercise of registration rights under the Stockholders Agreement, in which case
the expenses thereof shall be treated in accordance with the provisions of the
Stockholders Agreement, or as provided in Section 8.04.

Section 8.02 Right of First Offer. (a) If the Managing Member is required to
consent to any Transfer of all or any portion of a Member’s Membership Units and
provides such consent prior to the Initial Holding Period or if a Member desires
to transfer such Membership Units following the Initial Holding Period in
accordance with the terms hereof, then a right of first offer shall be
applicable with respect thereto in accordance with the following provisions:

(i) Any such Member shall provide the Managing Member with written notice (an
“Offer Notice”) of its desire to Transfer such Membership Units. The Offer
Notice shall specify the number of Membership Units such Member wishes to
Transfer, the proposed purchase price for such Membership Units and any other
terms and conditions material to the sale proposed by such Member.

(ii) The Managing Member shall have a period of up to thirty (30) days following
receipt of the Offer Notice to elect to purchase (or to cause one or more of its
Affiliates to purchase) all such Membership Units on the terms and conditions
set forth in the Offer Notice by delivering to the transferring Member a written
notice thereof.

(iii) If the Managing Member elects to purchase (or to cause one or more of its
Affiliates to purchase) the Membership Units which are the subject of the
proposed Transfer within the applicable thirty (30) day period, such purchase
shall be consummated within thirty (30) days after the date on which the
Managing Member notifies the transferring Member of such election.

(iv) If the Managing Member does not elect to purchase the Membership Units
within such initial thirty (30) day period, or if earlier, upon notice by the
Managing Member to the transferring Member of its election not to purchase the
Membership Units subject to the Offer Notice, the transferring Member shall
provide to each other Member the Offer Notice (which notice to the transferring
Member, if given, shall be provided to each other Member). Each

 

25



--------------------------------------------------------------------------------

Member shall have a period of up to fifteen (15) days following receipt of the
Offer Notice to elect to purchase all such Membership Units on the terms and
conditions set forth in the Offer Notice (each electing Member, a “Purchasing
Member”) by delivering to the transferring Member a written notice thereof;
provided, if there is more than one Purchasing Member, the Membership Units
subject to the Offer Notice will be allocated pro rata based on the relative
number of Membership Units held by each Purchasing Member.

(v) If Members do not elect to purchase the Membership Units subject to the
Offer Notice within such fifteen (15) day period, the transferring Member may
Transfer such Membership Units at any time within sixty (60) days following such
period at a price which is not less than the purchase price and on terms and
conditions no more favorable to the purchaser than those specified in the Offer
Notice.

(vi) The provisions of this Section 8.02 shall not apply to Transfers of
Membership Units to Affiliates made in accordance with Sections 8.05 and 8.06 or
to any distribution of Membership Units by the Trimaran Vehicles to their
respective members or limited partners.

Section 8.03 Tag-Along Rights. (a) In the case of a proposed Transfer of the
Membership Units held by any Trimaran Vehicle (the “Transferring Member”) other
than (i) to its Affiliates or any Person controlled by or under control, or
common control, of any Trimaran Principal; (ii) pursuant to, or consequent upon
the exercise of, any drag-along right set forth in Section 8.04, (a “Tag-Along
Transfer”); or (iii) pursuant to an Equity Syndication, each other Member may
exercise tag-along rights in accordance with the terms, conditions and
procedures set forth herein (any Member exercising such rights, a “Tagging
Member”).

(b) The Transferring Member shall promptly give notice (a “Tag-Along Notice”) to
each Member of any Tag-Along Transfer, setting forth the number of Membership
Units proposed to be Transferred, the name and address of the Transferee, the
proposed amount and form of consideration for such Membership Units, and any
other material terms and conditions of the Tag-Along Transfer. Each Member shall
have a period of thirty (30) days from the date of the Tag-Along Notice within
which to elect to sell up to its Pro Rata Portion of Membership Units in
connection with such Tag-Along Transfer. Any Member may exercise such right by
delivery of an irrevocable written notice to the Transferring Member specifying
the number of Membership Units such Member desires to include in the Tag-Along
Transfer. If the Transferring Member is unable to cause the Transferee to
purchase all the Membership Units proposed to be Transferred by the Transferring
Member and the Tagging Members, then the number of Membership Units each such
Member is permitted to sell in such Tag-Along Transfer shall be scaled back pro
rata based on the number of Membership Units held by such Member relative to the
number of Membership Units held by all Members participating in such Tag-Along
Transfer. The Transferring Member shall have a period of thirty (30) days
following the

 

26



--------------------------------------------------------------------------------

expiration of the thirty (30) day period mentioned above to sell all the
Membership Units agreed to be purchased by the Transferee, on the payment terms
specified in the Tag-Along Notice.

(c) Each Tagging Member shall agree (i) to make the same representations,
warranties, covenants, indemnities and agreements to the Transferee as made by
the Transferring Members in connection with the Tag-Along Transfer (other than
any non-competition or similar agreements or covenants that would bind the
Tagging Member or its Affiliates), and (ii) to the same terms and conditions to
the transfer as the Transferring Members agree. Notwithstanding the foregoing,
however, all such representations, warranties, covenants, indemnities and
agreements shall be made by each Transferring Member and each Tagging Member
severally and not jointly, and any liability for breach of any such
representations and warranties related to CAC shall be allocated among each
Transferring Member and each Tagging Member pro rata based on the relative
number of Membership Units to be Transferred by each of them, and the aggregate
amount of liability for each such Transferring Member and Tagging Member shall
not exceed the U.S. dollar value of the total consideration to be paid by the
Transferee to such Transferring Member and Tagging Member, respectively.

(d) Each Member hereby acknowledges that “Management Stockholders” under the
Stockholders Agreement may have tag-along rights with respect to shares of
common stock of CAC in connection with Transfers of Membership Units triggering
tag-along rights hereunder.

(e) Each Member may assign its tag-along rights (in whole or in part) under the
terms of this Section 8.03 to any of its Affiliates that is a Member. Any such
assignment shall be set forth in the Election Notice or the notice delivered by
such Member to the Managing Member under Section 8.03(b).

Section 8.04 Drag-Along Rights. (a) If the Trimaran Vehicles (the “Selling
Members”) agree to Transfer, in any single or series of related transactions,
greater than fifty percent (50%) of the aggregate number of Membership Units
held at the time of such Transfer by the Selling Members to a non-affiliated
third party (“Drag-Along Transfer”), the Selling Members may exercise drag-along
rights in accordance with the terms, conditions and procedures set forth herein.

(b) The Managing Member shall promptly give notice (a “Drag-Along Notice”) to
each other Member (the “Drag-Along Member”) of any election by the Selling
Members to exercise their drag-along rights under this Section 8.04, setting
forth the name and address of the Transferee, the total number of Membership
Units proposed to be Transferred by the Selling Members, the proposed amount and
form, ratable amount and choices (if applicable) of consideration for such
Membership Units (provided, that the Drag-Along Members shall receive the
identical form of consideration that the Selling Members receive in any such
Transfer), and all other material terms and conditions of the Drag-Along
Transfer. Such notice shall also specify the number of Membership Units such
Drag-Along Member shall be required

 

27



--------------------------------------------------------------------------------

to transfer, up to such Drag-Along Member’s Pro Rata Portion of Membership
Units. Any transfer of Membership Units by a Drag-Along Member pursuant to the
terms hereof shall be at the price per Membership Unit specified in the
Drag-Along Notice.

(c) Each Drag-Along Member must agree (i) to make the same representations,
warranties, covenants, indemnities and agreements as made by the Selling Members
in connection with the Drag-Along Transfer (other than any non-competition or
similar agreements or covenants that would bind the Drag-Along Member or its
Affiliates), and (ii) to the same terms and conditions to the transfer as the
Selling Members agree. Notwithstanding the foregoing, however, all such
representations, warranties, covenants, indemnities and agreements shall be made
by each Selling Member and Drag-Along Member severally and not jointly and any
liability for breach of any such representations and warranties related to CAC
shall be allocated among each Selling Member and Drag-Along Member pro rata
based on the relative number of Membership Units Transferred by each of them,
and the aggregate amount of liability for each such Selling Member and
Drag-Along Member shall not exceed the U.S. dollar value of the total
consideration to be paid by the Transferee to such Selling Member and Drag-Along
Member, respectively.

(d) In the event that any transfer pursuant to this Section 8.04 is structured
as a merger, consolidation, or similar business combination, each Drag-Along
Member must further agree to (i) vote in favor of the transaction, (ii) take
such other action as may be required to effect such transaction, and (iii) take
all action to waive any dissenters, appraisal or other similar rights with
respect thereto.

(e) Solely for purposes of Section 8.04(d) and in order to secure the
performance of each Member’s obligations under Section 8.04(d), each Member
hereby irrevocably appoints the Managing Member the attorney-in-fact and proxy
of such Member (with full power of substitution) to vote, provide a written
consent or take any other action with respect to its Membership Units as
described in this paragraph if, and only in the event that, such Member fails to
vote or provide a written consent with respect to its Membership Units in
accordance with the terms of Section 8.04(d)(i) or fails to take any other
action in accordance with the terms of Section 8.04(d)(ii) or
Section 8.04(d)(iii) (each such Member, a “Breaching Drag-Along Member”) within
ten (10) days of a request for such vote, written consent or action. Upon such
failure, the Managing Member shall have and is hereby irrevocably granted a
proxy to vote or provide a written consent with respect to each such Breaching
Drag-Along Member’s Membership Units for the purposes of taking the actions
required by Section 8.04(d). Each Member intends this proxy to be, and it shall
be, irrevocable and coupled with an interest, and each Member shall take such
further action and execute such other instruments as may be necessary to
effectuate the intent of this proxy and hereby revoke any proxy previously
granted by it with respect to the matters set forth in Section 8.04(d) with
respect to the Membership Units owned by such Member.

(f) If any Drag-Along Member fails to transfer to the Drag-Along Buyer the
Membership Units to be sold pursuant to this Section 8.04, the Selling Members
may, at their

 

28



--------------------------------------------------------------------------------

option, in addition to all other remedies they may have, deposit the purchase
price (including any promissory note constituting all or any portion thereof)
for such Membership Units with any national bank or trust company having
combined capital, surplus and undivided profits in excess of $500 million (the
“Escrow Agent”), and thereupon all of such Drag-Along Member’s rights in and to
such Membership Units shall terminate. Thereafter, upon delivery to the Company
by such Drag-Along Member of appropriate documentation evidencing the transfer
of such Membership Units to the Drag-Along Buyer, the Selling Members shall
instruct the Escrow Agent to deliver the purchase price (without any interest
from the date of the closing to the date of such delivery, any such interest to
accrue to the Company) to such Drag-Along Member.

(g) Any Transfer by the Trimaran Vehicles of Membership Units covered by this
Section 8.04 may be structured as an auction and may be initiated by the
delivery to the Company and the other Members of a written notice that Trimaran
has elected to initiate an auction sale procedure. Trimaran shall be entitled to
take all steps reasonably necessary to carry out an auction of the Company and
its Subsidiaries, including, without limitation, selecting an investment bank,
providing confidential information (pursuant to confidentiality agreements),
selecting the winning bidder and negotiating the requisite documentation. The
Company and each Member shall provide assistance with respect to these actions
as reasonably requested.

(h) Any transaction costs, including transfer taxes and legal, accounting and
investment banking fees incurred by the Company and the Trimaran Vehicles in
connection with a Transfer of Membership Interests covered by this Section 8.04
shall, unless the applicable purchaser refuses, be borne by the Company in the
event of a merger, consolidation or sale of assets and shall otherwise be borne
by the Members on a pro rata basis based on the consideration received by each
Member with respect to such transaction.

(i) The Members hereby acknowledge that the Company shall have the right to
exercise drag along rights in respect of shares of Company Stock (as defined in
the Stockholders Agreement) pursuant to the terms and conditions of the
Stockholders Agreement in the event that the Selling Members exercise rights
under this Section 8.04, and the Selling Members shall have the right to cause
the Company to exercise such rights under the Stockholders Agreement.

Section 8.05 Transfers to Affiliates. Subject to Section 8.06, any Member may
Transfer any Membership Units to an Affiliate of such Member; provided that such
Transfer shall not be effective unless and until the Managing Member is
reasonably satisfied that such Transfer complies with the conditions set forth
in clauses (i) through (iv) of Section 8.01(c); and, provided further that,
notwithstanding anything to the contrary herein, transfers to Affiliates shall
not trigger the right of first offer, tag-along or drag-along rights described
in Sections 8.02, 8.03 and 8.04, respectively; provided further that, in the
case of American Securities, for purposes of this Section 8.05 and corresponding
provisions addressing Transfers to Affiliates, an “Affiliate” thereof shall mean
American Securities Capital Partners, L.P., American Securities Capital Partners
L.L.C. and any investment fund managed by either of them.

 

29



--------------------------------------------------------------------------------

Section 8.06 Rights and Obligations of Transferees. Any Transferee of Membership
Units (including Affiliates of the transferor) shall be required, at the time of
and as a condition to such Transfer, to become a party to this Agreement by
executing and delivering such documents as may be necessary, in the reasonable
opinion of the Managing Member, to make such Person a party thereto, whereupon
such Transferee will be treated as a Member for all purposes of this Agreement
(and will be subject to all the rights and obligations of the transferor in
relation to Transferred Membership Units). Notwithstanding anything to the
contrary herein, the rights of any Investor Member under Section 3.04 to select
directors shall not be transferable (including to their respective Affiliates).

Section 8.07 Registration Rights. (a) The Members hereby acknowledge that the
Company has entered into the Stockholders Agreement pursuant to which the
Company has been granted certain demand and “piggyback” registration rights in
respect of certain securities of CAC held by the Company and that such rights
(and the rights described in this Section 8.07) are subject to, qualified by,
and exercisable solely in accordance with, the terms and conditions of the
Stockholders Agreement. The Company shall not consent to the revision, amendment
or alteration of the Stockholders Agreement in a manner that would have a
material adverse effect on the rights of an Investor Member or Trimaran without
the consent of such Member.

(b) Following the later of (i) 270 days following the completion of an IPO and
(ii) the time at which CAC becomes eligible to register securities using a Form
S-3 (or any successor form thereto), an Investor Member holding 15% or more of
the outstanding Membership Units (a “Demand Investor”) shall have the right to
cause the Company to exercise one (1) of the Company’s Short-Form Demand Rights
to require the registration by CAC of up to a number of shares of common stock
of CAC (the “Registrable Shares”) then held by the Company representing that
portion of such Demand Investor Member’s proportionate interest in the Company
attributable to such Registrable Shares (an “Investor Demand”). For purposes of
this Agreement, a “Short Form Demand Right” means the right of the Company,
pursuant to the terms and conditions of the Stockholders Agreement, to require
the Company to register any of the Company’s Registrable Shares on Form S-3 or
any similar short-form registration statement if the Company qualifies to use
such short form.

(c) Notwithstanding anything to the contrary herein, Investor Demand rights
shall be subject to the following limitations:

(i) the Company, in its sole discretion, shall have the right to delay any
Investor Demand for a period of no more than nine (9) months from the date an
Investor Demand is requested (which period shall be inclusive of, and not in
addition to, any registration delay periods under the Stockholders Agreement);
provided that the Company may exercise each such delay right on only one
occasion;

 

30



--------------------------------------------------------------------------------

(ii) if the Company elects to exercise any of its demand rights under the
Stockholders Agreement on its own behalf at any time, it shall have the right to
preempt any demand request it receives from Investor, by delivery of written
notice to the applicable Demand Investor within thirty (30) Business Days of its
receipt of the Demand Investor’s demand request, in which case Demand Investor
shall not be deemed to have exercised an Investor Demand right;

(iii) the aggregate public offering price of the Registrable Shares subject to
an Investor Demand, as the case may be, shall be equal to at least $15.0
million; and

(iv) an underwriter selected by the applicable Demand Investor shall advise the
Company on the maximum number of Registrable Shares that may be sold pursuant to
the applicable Investor Demand, such advice to be based on such underwriter’s
determination of whether such sale would have a negative impact on the market
for the shares of Company, and if the Managing Member concurs with such advice
(such concurrence not to be unreasonably withheld), the applicable Demand
Investor shall be permitted to exercise such Investor Demand right in an amount
not to exceed such maximum number of Registrable Shares.

(d) The Company shall distribute the proceeds of the sale of any Registrable
Shares that are the subject of an Investor Demand to the applicable Demand
Investor who exercised the Investor Demand and any other participating Members,
and shall cancel on its books the corresponding membership interests in the
Company held by such Demand Investor and any other participating Members, and
thereupon all of such Demand Investors’ and any other participating Members’
rights in and to such membership interests shall terminate.

(e) A Demand Investor may withdraw an Investor Demand at any time after its
delivery of the Investor Demand Notice thereof. Upon receipt of a notice of
withdrawal from the Demand Investor, the Company shall, and shall cause CAC to,
cease all efforts to secure effectiveness of the applicable registration
statement, in which case the applicable Demand Investor shall be deemed to have
exercised such Investor Demand right, except if the withdrawal is made following
a delay by the Company pursuant to Section 8.07(c)(i).

(f) Notwithstanding anything to the contrary herein, in the event Demand
Investor exercises any Investor Demand rights in accordance with the provisions
of this Section 8.07 or any Member exercises its rights under Section 8.07(g)
below, the Managing Member shall (i) cause the Company to issue to such Members
additional classes of membership interests in the Company and (ii) amend the
terms of this Agreement (including Article V hereof), in each case in order to
reflect the proportionate economic interest of each such Member in the Company
following the exercise of such rights; provided that no such amendments or
issuances shall have an adverse economic effect on a Member.

 

31



--------------------------------------------------------------------------------

(g) If the Company does not elect to exercise its “piggyback” registration
rights in connection with any registered offering by CAC, each Member shall have
the right to cause the Company, pursuant to such “piggyback” registration
rights, to request the inclusion by CAC in such registration of up to a number
of securities of CAC then held by the Company representing that portion of such
Member’s proportionate interest in the Company attributable to such securities.
The Company shall distribute the proceeds of the sale of any securities that are
included in such “piggyback” registration to such Member, and shall cancel on
its books the corresponding membership interests held by such Member, and
thereupon all of such Member’s rights in and to such membership interests shall
terminate.

ARTICLE IX

COMPANY EXPENSES, BOOKS AND RECORDS,

TAX MATTERS

Section 9.01 Fees and Expenses. Subject to Section 8.01(e), the Managing Member
shall cause the Company or a subsidiary thereof as determined by the Managing
Member to pay all reasonable expenses incurred in connection with the formation
of the Company, this Agreement and the Company’s investments in the securities
of CAC. Appropriate reserves for contingent liabilities may be withheld from
distribution to the Members, as determined by the Managing Member in its sole
discretion.

Section 9.02 Fiscal Year and Method of Accounting. The fiscal year of the
Company shall begin on January 1 of each year (except for the first fiscal year
of the Company, which shall begin on the date upon which the Certificate of
Formation was filed) and end on the following December 31 (except for the last
fiscal year of the Company, which shall end on the date on which the Company is
terminated). The Managing Member shall select the appropriate method of
accounting for the Company.

Section 9.03 Records and Information. The books and records of the Company shall
be maintained at the principal office and place of business of the Company.

Section 9.04 Financial Statements and Reports. The Managing Member shall oversee
the accounting, tax and recordkeeping matters of the Company. Until an IPO, the
Managing Member (i) shall provide to each Investor Member quarterly and annual
financial statements of the Company (in the case of annual financial statements,
audited by an independent public accountant in accordance with U.S. generally
accepted accounting principles) and (ii) shall use reasonable best efforts to
cause CAC to provide to each Investor Member El Pollo Loco, Inc.’s monthly
reporting package, in each case to the same extent as to any Trimaran Vehicle
(solely in its capacity as a Member hereof); provided that no financial
statements shall be provided to any Investor Member pursuant to the terms hereof
so long such Investor Member has designated at least one director to serve on
the CAC Board under the terms of Section 3.04 (it being understood and agreed
that the Persons to be designated by an Investor Member as

 

32



--------------------------------------------------------------------------------

Non- Trimaran Directors pursuant to Section 3.04 hereof shall have the right as
Non-Trimaran Directors to receive information and reports of CAC to the extent
provided by Delaware law and, subject to any confidentiality obligations, shall
have the right to share such information and reports with the applicable
Investor Member). The Managing Member shall cause each Member to receive, within
a reasonable time after the close of each fiscal year and fiscal quarter, the
unaudited financial statements of the Company for such period. The Managing
Member shall also provide Members with notice of (i) any major acquisitions,
dispositions or other major transactions that the Managing Member deems material
to the Company and (ii) any event that requires notice to be given to the
Company under the Stockholders Agreement.

Section 9.05 U.S. Tax Classification. (a) The Company shall be classified as a
partnership for U.S. federal income tax purposes. Neither the Company nor any
Member shall take any action so as to cause the Company to be treated as an
association taxable as a corporation for U.S. federal income tax purposes.

(b) The Managing Member shall use reasonable efforts not to take any action that
could cause any Member (i) to be treated as engaged in a trade or business
within the United States for U.S. federal income tax purposes as a result of
such Member’s investment in the Company; or (ii) to have any tax filing
obligations in any non-U.S. jurisdiction, other than any non-U.S. jurisdiction
under the laws of which such Member is organized. The Company shall use
commercially reasonable efforts not to undertake activities that would cause any
Member to realize “unrelated business taxable income” within the meaning of
Section 512 of the Code solely as a result of such activities.

(c) The Managing Member shall cause the Company to provide each Member with such
information as is necessary for such Member to meet its U.S. tax filing
obligations.

(d) The Company shall separately identify each block of Newly Issued Securities
or Other Securities it acquires so as to keep the holding period of such Newly
Issued Securities or Other Securities distinct from each other block of
securities for federal income tax purposes.

Section 9.06 Tax Matters Member. Pursuant to Section 6231(a)(7) of the Code, the
Managing Member is hereby designated as the tax matters member, and shall assume
and be responsible for duties provided in the Code for the “tax matters
partner.”

 

33



--------------------------------------------------------------------------------

ARTICLE X

LIABILITY, INDEMNIFICATION AND CONTRIBUTION

Section 10.01 Liability of Members. (a) Liability to the Company and Other
Members. No Member (or any of its Affiliates), or any direct or indirect
partner, member, shareholder, employee, director, officer or agent of such
Member or any of its Affiliates (each, an “Indemnified Person”) shall be liable,
responsible or accountable in damages or otherwise to the Company or to any of
the other Members, their successors or assigns except (i) in connection with any
breach of this Agreement by a Member or (ii) by reason of acts or omissions
related to the Company which are found by a court of competent jurisdiction upon
entry of a final and non-appealable judgment to be the result of such
Indemnified Person’s fraud, gross negligence or willful misconduct.

(b) Liability to Third Parties. No Member of the Company shall be liable under a
judgment, decree, or order of a court, or in any other manner, for a debt,
obligation, or liability of the Company or of any other Member.

Section 10.02 Indemnification. To the fullest extent permitted by law, the
Company shall indemnify, defend and hold harmless each Indemnified Person from
and against any loss, liability, damages, cost or expense (including legal fees
and expenses and any amounts paid in settlement) resulting from a claim, demand,
lawsuit, action or proceeding by reason of any act or omission performed or
omitted by such Indemnified Person on behalf of the Company and in a manner
reasonably believed to be within the scope of the authority conferred on such
Indemnified Person by this Agreement; provided that such acts or omissions of
such Indemnified Person are not found by a court of competent jurisdiction upon
entry of a final and non-appealable judgment to constitute fraud, gross
negligence or willful misconduct. Expenses, including legal fees, incurred by an
Indemnified Person and relating to any claim, demand, lawsuit, action or
proceeding for which indemnification may be sought under this Section 10.02
shall be paid by the Company upon demand by the Indemnified Person; provided
that the Indemnified Person shall reimburse the Company for such expenses if it
is ultimately determined that such Indemnified Person is not entitled to
indemnification hereunder.

Section 10.03 Exclusivity. The remedies provided for in this Article X are not
exclusive and shall not limit any rights or remedies that may otherwise be
available to any Indemnified Person at law or in equity.

Section 10.04 Fiduciary Duty. Notwithstanding any other provision of this
Agreement, to the fullest extent permitted by Section 1101(c) of the Act, no
Covered Person shall owe any duties at law or in equity (including fiduciary
duties) to any other Covered Person other than any duties and obligations
expressly set forth in this Agreement. The provisions of this Agreement, to the
extent that they restrict the duties and liabilities of a Covered Person
otherwise existing at law or in equity, are agreed by the Members to replace
such other duties

 

34



--------------------------------------------------------------------------------

and liabilities of such Covered Person. A Covered Person acting under this
Agreement shall not be liable to the Company or to any other Covered Person for
its good faith reliance on the provisions of this Agreement. Nothing in this
Article 10.04 shall eliminate any implied covenant of good faith and fair
dealing between Covered Persons.

ARTICLE XI

DISSOLUTION, LIQUIDATION AND TERMINATION

Section 11.01 Dissolution. (a) The Company shall be dissolved and its affairs
shall be wound up upon the first of the following to occur:

(i) a determination by the Managing Member to dissolve the Company;

(ii) any dissolution required by operation of law; or

(iii) upon the sixth anniversary of an IPO.

(b) Dissolution of the Company shall be effective as of the day on which the
event occurs giving rise to the dissolution, but the Company shall not terminate
until there has been a winding up of the Company’s business and affairs, and the
Company’s assets have been distributed as provided in Section 11.03 and in the
Act.

(c) Notwithstanding any other provision of this Agreement, the bankruptcy of a
Member shall not cause such Member to cease to be a Member of the Company and
despite the occurrence of such an event, the business of the Company shall
continue without dissolution.

(d) Notwithstanding any other provision of this Agreement, each Member waives
any right it might have under the Act or otherwise to (i) agree in writing to
dissolve the Company upon such Member’s bankruptcy, or upon the occurrence of an
event that causes such Member to cease to be a member of the Company, and
(ii) apply for judicial dissolution of the Company.

Section 11.02 Cancellation of Certificate. Upon the dissolution and completion
of the winding up of the Company and the termination of this Agreement, the
Certificate of Formation shall be canceled in accordance with the provisions of
Section 18-203 of the Act and the Members shall be promptly notified of such
dissolution.

 

35



--------------------------------------------------------------------------------

Section 11.03 Liquidation. Upon dissolution of the Company, as expeditiously as
is reasonable, the Managing Member shall cause the Company to pay its
liabilities and make distributions in the following order of priority:

(a) to creditors, including Members who are creditors, to the extent permitted
by law, in satisfaction of liabilities of the Company (whether by payment or by
establishment of reserves); and

(b) to the Members, pro rata in accordance with their respective Membership
Units.

Section 11.04 Accounting on Liquidation. Upon liquidation; a proper accounting
shall be made by the Company’s accountants of the Company’s assets, liabilities
and results of operations through the last day of the month in which the Company
is terminated.

Section 11.05 Return of Members’ Capital Contribution. A Member shall look
solely to the Company’s assets for the return of such Member’s Capital
Contribution. If the assets remaining after payment or discharge of all debts
and liabilities of the Company are insufficient to return such Member’s Capital
Contribution, the Member shall have no recourse against any other Member except
to the extent of any required Capital Contribution of any other Member which has
not been paid when due.

Section 11.06 Termination. (a) This Agreement shall terminate, and the Company
shall be dissolved, upon the earlier to occur of (i) six (6) years following an
IPO and (ii) such time as the distributions provided for in Section 11.03 have
been made (the “Termination Date”).

(b) Upon the termination of this Agreement, no party shall have any liability or
obligation to any other party hereunder, provided that (i) the termination of
this Agreement shall not relieve a party from liability for any breach of this
Agreement on or prior to the Termination Date, and (ii) Article X shall survive
termination of this Agreement in accordance with its terms.

ARTICLE XII

REPRESENTATIONS AND WARRANTIES

Section 12.01 Member Representations. Each Member hereby represents and warrants
to the Company as follows:

(a) If the Member is a corporation, partnership, limited liability company,
trust, estate or other entity, the Member is empowered, authorized and qualified
to become a Member subject to the terms and conditions of this Agreement, and
the person signing this Agreement on behalf of the Member has been duly
authorized by the Member to do so;

 

36



--------------------------------------------------------------------------------

(b) If the Member is an individual, the Member is of legal age to execute this
Agreement and is legally competent to do so;

(c) This Agreement has been duly authorized, executed and delivered by the
Member and, upon due authorization, execution and delivery by the other parties
hereto, will constitute the valid and legally binding agreement of the Member,
enforceable in accordance with its terms against the Member;

(d) The execution, delivery and performance of this Agreement by the Member does
not and will not result in a breach of any of the terms, conditions or
provisions of, or constitute a default under, any indenture, mortgage, deed of
trust, credit agreement, note or other evidence of indebtedness, or any lease or
other agreement, or any license, permit, franchise or certificate, to which the
Member is a party or by which it is bound or to which any of its properties are
subject, or require any authorization or approval under or pursuant to any of
the foregoing, or violate the organizational documents of the Member, or violate
in any material respect any statute, regulation, law, order, writ, injunction or
decree to which the Member is subject;

(e) (i) The Member understands that the offering and sale of the Membership
Units are intended to be exempt from registration under the Securities Act and
applicable U.S. state securities laws in reliance on the private placement
exemption from registration provided in Section 4(2) of the Securities Act and
Regulation D promulgated thereunder and exemptions under applicable U.S. state
securities laws and, in the case of persons that are not U.S. persons, in
reliance on exemptions under the applicable laws of the non-U.S. jurisdiction in
which the Membership Units are being offered and sold, and the Member agrees
that it shall not engage in any Transfer of the Membership Units it acquires in
any manner that would require the registration of the Membership Units under the
Securities Act or under the laws of any non-U.S. jurisdictions.

(ii) The Member is an “accredited investor” within the meaning of Regulation D
of the Securities Act.

(iii) Each Member (A) directly or indirectly, is acquiring the Membership Units
in compliance with all applicable laws, rules, regulations and other legal
requirements including, without limitation, the legal requirements of
jurisdictions in which such Member is resident and in which such acquisition is
being consummated, and (B) has consulted with legal counsel and financial,

 

37



--------------------------------------------------------------------------------

accounting, regulatory and tax advisors, as necessary, to ensure it is eligible
to, directly or indirectly, acquire all or any part of the Membership Units.

(f) The Member understands that the Company has not been registered as an
investment company under the Investment Company Act in reliance upon an
exemption from such registration, it agrees that any Membership Units acquired
by such Member may not be sold, offered for sale, Transferred, pledged,
hypothecated or otherwise disposed of in any manner that would require the
Company to register as an investment company under the Investment Company Act,
and it represents and warrants that it is a “qualified purchaser” as defined in
Section 2(a)(51)(A) of the Investment Company Act (a “Qualified Purchaser”);

(g) If the Member would be an “investment company” but for the exclusions from
the Investment Company Act provided by Section 3(c)(1) or Section 3(c)(7)
thereof, all direct and indirect beneficial owners of such Member’s outstanding
securities (as such term is defined in the Investment Company Act) that acquired
such securities on or before April 30, 1996 have consented to such Member’s
treatment as a Qualified Purchaser;

(h) The Member agrees to deliver to the Managing Member such information as to
certain matters under the Securities Act and the Investment Company Act as the
Managing Member may reasonably request in order to ensure compliance with such
Acts and the availability of any exemptions thereunder;

(i) The Member is acquiring Membership Units for the Member’s own account as
principal for investment and not with a view to the distribution or sale
thereof;

(j) The Member has such knowledge and experience in financial and business
matters that it is capable of evaluating the merits and risks of its investment
in the Membership Units;

(k) The Member has been given the opportunity to ask questions of, and receive
answers from, the Company concerning the terms and conditions of, and other
matters pertaining to, this investment, and has had access to such financial and
other information concerning the Company as it has considered necessary to make
a decision to invest in the Company and has availed itself of this opportunity
to the full extent desired;

(l) The Member has no need for liquidity in this investment, has the ability to
bear the economic risk of this investment, and at the present time and in the
foreseeable future can afford a complete loss of this investment;

(m) The Member acknowledges that neither the Company, the Managing Member nor
any Affiliate thereof has rendered any investment advice or securities valuation

 

38



--------------------------------------------------------------------------------

advice to Member, and that the Member is neither subscribing for nor acquiring
any interest in the Company in reliance upon, or with the expectation of, any
such advice, or in reliance upon any materials prepared by the Managing Member
or any of its Affiliates;

(n) No representations or warranties have been made to the Member with respect
to the investment in the Membership Units or the Company other than the
representations set forth herein, and the Member has not relied upon any
representation or warranty not provided herein in making its investment in the
Company;

(o) If the Member is a corporation, partnership, limited liability company,
trust or other entity, it was not formed or recapitalized for the specific
purpose of acquiring the Membership Units;

(p) Either (i) none of the funds that Member is using or will use to fund its
purchase are assets of an employee benefit plan as defined in Section 3(3) of
ERISA, subject to Title I of ERISA, or a plan described in Section 4975(e)(l) of
the Code, or an entity whose underlying assets include plan assets for purposes
of ERISA by reason of a plan’s investment in the entity (any such plan under
ERISA or the Code or any such entity collectively referred to as a “Plan”) or
(ii)(x) some or all of the funds that the Member is using or will use to fund
its purchase are assets of one or more Plans and (y) assuming that the Company
is not a “party in interest” (within the meaning of Section 3(14) of ERISA) or a
“disqualified person” (within the meaning of Section 4975 of the Code) with
respect to any Plan other than those Plans previously identified by the Company
to the Member in writing, the purchase of the Membership Units by the Member
does not and will not constitute or result in a non-exempt “prohibited
transaction” within the meaning of Section 406 of ERISA or Section 4975(c) of
the Code; and

(q) The Member acknowledges that the Company has relied and will rely upon the
representations and warranties of the Member set forth in this Agreement and
that all such representations and warranties shall survive the date of signing
of this Agreement. Without limiting the foregoing, each Member agrees to give
the Company prompt written notice in the event that any representation of such
Member contained in this Section 12.01 ceases to be true at any time following
the Closing Date.

Section 12.02 Company Representation. Prior to the date hereof, the Company has
not engaged in any business activities, conducted any operations or incurred any
liabilities, in each case other than in connection with its formation or the
transactions contemplated by the Purchase Agreement.

 

39



--------------------------------------------------------------------------------

ARTICLE XIII

MISCELLANEOUS PROVISIONS

Section 13.01 Notices. Unless otherwise specified herein, all notices, consents,
approvals, reports, designations, requests, waivers, elections and other
communications authorized or required to be given pursuant to this Agreement
shall be in writing and shall be given or made (and shall be deemed to have been
duly given or made upon receipt) by personal hand-delivery, by facsimile
transmission, by electronic mail, by mailing the same in a sealed envelope,
registered first-class mail, postage prepaid, return receipt requested, or by
air courier guaranteeing overnight delivery, sent to the Member at the address
given for such Member on Schedule A hereto or such other address as such Member
may specify by notice to the Company. Any notice, request, or consent to the
Company must be sent to the following address:

Trimaran Pollo Partners, L.L.C.

c/o Trimaran Fund Management, L.L.C.

622 3rd Avenue, 35th Floor

New York, New York 10017

Attention: Steven A. Flyer

Telephone: 212-885-4735

Fax: 212-885-4350

Section 13.02 Entire Agreement. This Agreement embodies the entire agreement and
understanding of the parties and supersedes all prior agreements and
understandings between the parties with respect to the subject matter hereof,
including any letter agreement entered into between the Managing Member (or any
of its Affiliates) and any other Member prior to the Closing Date.

Section 13.03 Confidentiality. No Member shall disclose any material term of
this Agreement to any third party without the written consent of the other
Members, except (a) as required by applicable law, (b) to any Affiliate of such
Member, (c) to the holders of any equity interests in such Member, or (d) to the
legal, accounting, financial or other representatives of such Member.
Notwithstanding the foregoing, prior to any disclosure to the Persons set forth
in clauses (a) through (d) of the preceding sentence, such Persons must agree to
keep any such disclosure confidential.

Section 13.04 Amendments. The terms and provisions of this Agreement may not be
modified or amended at any time without the prior written consent of Trimaran
and each Investor Member (other than amendments made in accordance with Sections
4.02, 7.02(d) and 8.07(f) hereof),

 

40



--------------------------------------------------------------------------------

Section 13.05 Governing Law; Jurisdiction. THIS AGREEMENT SHALL BE GOVERNED AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD
TO THE CONFLICTS OF LAW PRINCIPLES THEREOF. ANY ACTION OR PROCEEDING AGAINST THE
PARTIES RELATING IN ANY WAY TO THIS AGREEMENT MAY BE BROUGHT AND ENFORCED
EXCLUSIVELY IN THE COURTS OF THE STATE OF DELAWARE OR (TO THE EXTENT SUBJECT
MATTER JURISDICTION EXISTS THEREFOR) THE U.S. DISTRICT COURT FOR THE DISTRICT OF
DELAWARE, AND THE PARTIES IRREVOCABLY SUBMIT TO THE JURISDICTION OF BOTH SUCH
COURTS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING.

Section 13.06 Severability. If any provision of this Agreement shall be held to
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remaining provisions shall not in any way be affected or impaired
thereby.

Section 13.07 Further Assurances. In connection with this Agreement and the
transactions contemplated hereby, each Member shall execute and deliver any
additional documents and instruments and perform any additional acts that the
Managing Member determines to be necessary or appropriate to effectuate and
perform the provisions of this Agreement and those transactions.

Section 13.08 Binding Effect. Except as otherwise provided in this Agreement to
the contrary, this Agreement shall be binding upon and inure to the benefit of
the Members, their distributees, heirs, legal representatives, executors,
administrators, successors and permitted assigns.

Section 13.09 Waivers. No waiver of any breach of any of the terms of this
Agreement shall be effective unless such waiver is made expressly in writing and
executed and delivered by the party against whom such waiver is claimed. No
waiver of any breach shall be deemed to be a further or continuing waiver of
such breach or a waiver of any other or subsequent breach. Except as otherwise
expressly provided herein, no failure on the part of any party to exercise, and
no delay in exercising, any right, power or remedy hereunder, or otherwise
available in respect hereof at law or in equity, shall operate as a waiver
thereof, nor shall any single or partial exercise of such right, power or remedy
by such party preclude any other or further exercise thereof, or the exercise of
any other right, power or remedy

Section 13.10 Conflicts of Interest. Subject to the other express provisions of
this Agreement or except as otherwise expressly agreed in writing, each Member
and officer of the Company at any time and from time to time may engage in and
possess interests in other business ventures of any and every type and
description, independently or with others, including ones in competition with
the Company, with no obligation to offer to the Company or any other Member or
officer the right to participate therein. Other than transactions contemplated
by this Agreement, the Management and Monitoring Agreement, the Stockholders
Agreement or any

 

41



--------------------------------------------------------------------------------

financing arrangements related to the Company’s investments in CAC, neither CAC
(nor any of its Affiliates) shall enter into any transaction with the Managing
Member (or any of its Affiliates) unless the terms of such transaction are no
less favorable to CAC or its Affiliates, as the case may be, than could be
obtained from a third party at arm’s length.

Section 13.11 Third Parties. Except as provided in Article X, this Agreement
does not create any rights, claims or benefits inuring to any Person that is not
a party hereto, and it does not create or establish any third party beneficiary
hereto.

Section 13.12 Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed to be an original and shall be
binding upon the Member who executed the same, but all of such counterparts
shall constitute the same Agreement.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

42



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the day
and year first above written.

 

THE COMPANY TRIMARAN POLLO PARTNERS, L.L.C. By:   TRIMARAN CAPITAL, L.L.C.,   as
Managing Member  

By: Trimaran Fund Management,

L.L.C., its investment manager

By:   /s/ Steven A. Flyer   Name:   Steven A. Flyer   Title:   Managing Director
MANAGING MEMBER   TRIMARAN CAPITAL, L.L.C.  

By: Trimaran Fund Management,

L.L.C., its investment manager

By:   /s/ Steven A. Flyer   Name:   Steven A. Flyer   Title:   Managing Director
OTHER MEMBERS TRIMARAN FUND II, L.L.C.  

By: Trimaran Fund Management,

L.L.C., its investment manager

By:   /s/ Steven A. Flyer   Name:   Steven A. Flyer   Title:   Managing Director



--------------------------------------------------------------------------------

TRIMARAN PARALLEL FUND II, L.P.

 

By:

 

Trimaran Fund Management,

 

L.L.C., its investment manager

By:

 

/s/ Steven A. Flyer

 

Name: Steven A. Flyer

 

Title: Managing Director

CIBC EMPLOYEE PRIVATE EQUITY
FUND (TRIMARAN) PARTNERS

 

By:

 

Trimaran Fund Management,

 

L.L.C., its investment manager

By:

 

/s/ Steven A. Flyer

 

Name: Steven A. Flyer

 

Title: Managing Director

CIBC CAPITAL CORPORATION

 

By:

 

Trimaran Fund Management,

 

L.L.C., its investment manager

By:

 

/s/ Steven A. Flyer

 

Name: Steven A. Flyer

 

Title: Managing Director



--------------------------------------------------------------------------------

ASP EPL L.L.C.

By:

 

/s/ Glenn Kaufman

 

Name: Glenn Kaufman

 

Title: Authorized Signatory



--------------------------------------------------------------------------------

MULTI-STRATEGY HOLDINGS, L.P. By:   Multi-Strategy Holdings Offshore   Advisors,
Inc., its General Partner By:   /s/ Jennifer Barbetta   Name: Jennifer Barbetta
  Title: Authorized Signatory VF III HOLDINGS, L.P. By:   VF III Holdings
Offshore Advisors, Inc.,   its General Partner By:   /s/ Jennifer Barbetta  
Name: Jennifer Barbetta   Title: Authorized Signatory



--------------------------------------------------------------------------------

CONTINENTAL CASUALTY COMPANY

By:

 

/s/ Marilou R. McGirr

 

Name: Marilou R. McGirr

 

Title: Vice President and Assistant Treasurer

 

Approved by

Law Dept.

By:

 

KHL

Date:

 

11/17/05

TRIMARAN POLLO PARTNERS, L.L.C.



--------------------------------------------------------------------------------

SCHEDULE A

NAMES AND ADDRESSES OF MEMBERS

 

Name

  

Address

ASP EPL L.L.C.

  

c/o American Securities Capital Partners, L.P.

666 Third Avenue, 29th Floor

New York, New York 10017

Attention: Glenn Kaufman

Telephone: 212-476-8000

Fax: 212-697-5524

Continental Casualty Company

  

Mike Hass

CNA

333 South Wabash Avenue, 23 South

Chicago, Illinois 60604

Attention: Michael Hass

Telephone: 312-822-6592

Multi-Strategy Holdings, L.P.

  

Multi-Strategy Holdings, L.P.

32 Old Slip, 37th Floor

New York, New York 10005

Attn: Kane Brennan

Telephone: 212-855-9851

Fax: 212-493-0187

VF III Holdings, L.P.

  

VF III Holdings, L.P.

32 Old Slip, 37th Floor

New York, New York 10005

Attn: Kane Brennan

Telephone: 212-855-9851

Fax: 212-493-0187

Trimaran Capital, L.L.C.

  

c/o Trimaran Fund Management, L.L.C.

622 3rd Avenue, 35th Floor

New York, New York 10017

Attention: Steven A. Flyer

Telephone: 212-885-4735

Fax: 212-885-4350

Trimaran Fund II, L.L.C.

  

c/o Trimaran Fund Management, L.L.C.

622 3rd Avenue, 35th Floor

New York, New York 10017

Attention: Steven A. Flyer

Telephone: 212-885-4735

Fax: 212-885-4350

 

Schedule-A-1



--------------------------------------------------------------------------------

Trimaran Parallel Fund II, L.P.

  

c/o Trimaran Fund Management, L.L.C.

622 3rd Avenue, 35th Floor

New York, New York 10017

Attention: Steven A. Flyer

Telephone: 212-885-4735

Fax:212-885-4350

CIBC Employee Private Equity Fund

(Trimaran) Partners

  

c/o Trimaran Fund Management, L.L.C.

622 3rd Avenue, 35th Floor

New York, New York 10017

Attention: Steven A. Flyer

Telephone: 212-885-4735

Fax: 212-885-4350

CIBC Capital Corporation

  

c/o Trimaran Fund Management, L.L.C.

622 3rd Avenue, 35th Floor

New York, New York 10017

Attention: Steven A. Flyer

Telephone: 212-885-4735

Fax: 212-885-4350

 

Schedule-A-2



--------------------------------------------------------------------------------

SCHEDULE B

CAPITAL CONTRIBUTIONS AND

MEMBERSHIP UNITS

(November 18, 2005)

 

Name

   Capital
Contribution    Membership
Units    Percentage  

ASP EPL L.L.C.

   $ 10,000,000.00    115,697.40    6.055 %

Continental Casualty Company

   $ 10,000,000.00    115,697.40    6.055 %

Multi-Strategy Holdings, L.P.

   $ 659,963.26    7,635.60    0.4 %

VF III Holdings, L.P.

   $ 9,340,036.74    108,061.79    5.655 %

Trimaran Capital, L.L.C.

   $ 3,064,953.18    35,460.71    1.856 %

Trimaran Fund II, L.L.C.

   $ 47,469,202.27    549,206.31    28.743 %

Trimaran Parallel Fund II, L.P.

   $ 19,985,851.74    231,231.10    12.102 %

CIBC Employee Private Equity Fund (Trimaran) Partners

   $ 30,909,562.18    357,615.59    18.716 %

CIBC Capital Corporation

   $ 33,721,377.64    390,147.56    20.419 %

Total

   $ 165,150,947.00    1,910,753.47   

 

Schedule-B



--------------------------------------------------------------------------------

SCHEDULE C

INVESTOR MEMBERS

 

Name

 

Address

ASP EPL L.L.C.  

c/o American Securities Capital Partners, L.P.

666 Third Avenue, 29th Floor

New York, New York 10017

Attention: Glenn Kaufman

Telephone: 212-476-8000

Fax: 212-697-5524

Continental Casualty Company  

Mike Hass

CNA

333 South Wabash Avenue, 23 South

Chicago, Illinois 60604

Attention: Michael Hass

Telephone: 312-822-6592

Multi-Strategy Holdings, L.P.  

Multi-Strategy Holdings, L.P.

32 Old Slip, 37th Floor

New York, New York 10005

Attn: Kane Brennan

Telephone: 212-855-9851

Fax: 212-493-0187

VF III Holdings, L.P.  

VF III Holdings, L.P.

32 Old Slip, 37th Floor

New York, New York 10005

Attn: Kane Brennan

Telephone: 212-855-9851

Fax: 212-493-0187

 

Schedule-C



--------------------------------------------------------------------------------

SCHEDULE D

MATERIAL SUBSIDIARIES

El Pollo Loco, Inc.

 

Schedule-D